Exhibit 10.1
CONFIDENTIAL
License and Devlopment Agreement
between
Genentech, Inc.,
F. Hoffmann-La Roche, Ltd.
and
SurModics, Inc.
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
License and Development Agreement
     This License and Development Agreement (“Agreement”) is made and entered
into as of the 5th day of October, 2009 (the “Effective Date”) by and between
SurModics, Inc., a Minnesota corporation with a principal place of business at
9924 West 74th Street, Eden Prairie MN 55344 (together with its Affiliates,
“SurModics”), Genentech, Inc., a Delaware corporation, with offices located at 1
DNA Way, South San Francisco, CA 94080 (“GNE”) and F. Hoffmann-La Roche, Ltd.,
Grenzacherstrasse 124, CH 4070 Basel, Switzerland (“Roche”) (GNE and Roche
together referred to as “Genentech”). SurModics and Genentech are each referred
to herein individually as a “Party” and collectively as the “Parties.”
Recitals
     WHEREAS SurModics possesses certain expertise and proprietary technologies
relating to controlled-release drug delivery;
     WHEREAS Genentech is a health care company with expertise and capability in
researching, developing, manufacturing and marketing human therapeutics and
diagnostics;
     WHEREAS Genentech, Inc., and SurModics’ Affiliate, SurModics
Pharmaceuticals, Inc., have entered into that certain Feasibility Study
Agreement [*] (the “Existing Feasibility Study”); and
     WHEREAS concurrently with this Agreement, Genentech and SurModics are
entering into a separate Master Services Agreement (as defined below) pursuant
to which SurModics will supply materials and provide certain services, each in
connection with the Development (as defined below) of Licensed Products (as
defined below) in the Field (as defined below);
     WHEREAS SurModics and Genentech wish to collaborate in the development of
Microparticles (as defined below) for the controlled-release delivery of
Genentech’s products in the Field under this Agreement and the MSA.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and for other good and valuable consideration, the amount and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:
Article 1. Definitions
     Capitalized terms used in this Agreement, whether used in the singular or
plural, shall have the meanings set forth below, unless otherwise specifically
indicated herein:
          1.1 “Accounting Standard” means (a) with respect to SurModics, United
States generally accepted accounting principles (“GAAP”); and (b) with respect
to Genentech, International Financial Reporting Standards (“IFRS”) or the
applicable international accounting standard in use.
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          1.2 “Affiliate” means any entity that, directly or indirectly (through
one or more intermediaries) controls, is controlled by, or is under common
control with a Party. For purposes of this Section 1.2, “control” means (a) the
direct or indirect ownership of fifty percent (50%) or more of the voting stock
or other voting interests or interest in the profits of the Party, or (b) the
ability to otherwise control or direct the decisions of the board of directors
or equivalent governing body thereof. Notwithstanding the foregoing, unless
expressly specified otherwise, for the purposes of this Agreement, [*] and all
entities controlled by [*], shall not be considered an Affiliate of Genentech
unless and until Genentech provides written notice to SurModics specifying
Chugai Pharmaceutical Co., Ltd as an Affiliate of Genentech.
          1.3 “Combination Know-How” is defined in Section 10.3(a).
          1.4 “Combination Patents” mean Patents which during the Term are
Controlled by Genentech in accordance with Section 10.3(a) of this Agreement,
which claim or cover the Combination Know-How.
          1.5 “Commercially Reasonable Efforts” means, with respect to
particular obligations or tasks of a Party [*]. The efforts and resources of a
Party’s Affiliates and sublicensees will be considered as a Party’s activities
under this Agreement for purposes of determining whether a Party is exercising,
or has exercised, “Commercially Reasonable Efforts.”
          1.6 “Commercial Sale” means, with respect to a particular Licensed
Product in a given country, a bona fide arms length commercial sale to a Third
Party of such Licensed Product following final Regulatory Approval in such
country by or under authority of Genentech, its Affiliates or Genentech
sublicensees or their Affiliates. Commercial Sale shall not include the
provision of any Licensed Product for use in clinical trials or for
compassionate use prior to the receipt of necessary marketing approvals.
          1.7 “Commercialization” means manufacturing for commercial sale;
marketing; promotion; sale; and/or distribution of Licensed Product.
“Commercialize” has a correlative meaning.
          1.8 “Compound” means [*].
          1.9 “Confidential Information” is defined in Section 9.1.
          1.10 “Control(s)” or “Controlled” means the possession, as of the
Effective Date or during the Term, of (a) with respect to materials, data or
information, physical possession or the right to such physical possession of
those items, with the right to provide them to Third Parties; and (b) with
respect to intellectual property rights, rights sufficient to grant the
applicable license or sublicense under this Agreement; in each case without
violating the terms of any agreement with any Third Party.
          1.11 “Development” means all activities that relate to (a) obtaining,
maintaining or expanding Regulatory Approval of a Licensed Product, (b) studies
conducted to expand the scientific or medical understanding of a Licensed
Product, whether for publication in a peer-reviewed journal or not, but not
necessarily for the intent of obtaining, maintaining or expanding
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Regulatory Approval of a Licensed Product (e.g., investigator-sponsored trials)
or (c) developing the ability to manufacture clinical and commercial quantities
of Licensed Product. Such activities include: (i) research, preclinical testing,
toxicology, and clinical studies of a Licensed Product; (ii) preparation,
submission, review, and development of data or information for the purpose of
obtaining, maintaining and/or expanding Regulatory Approval of a Licensed
Product; (iii) manufacturing, process development and scale-up, bulk production
and fill/finish work associated with the supply of Licensed Product for
preclinical and clinical studies, and related quality assurance and quality
control activities; and (iv) post-Regulatory Approval product support for a
Licensed Product (including manufacturing and quality assurance support, and
laboratory and clinical efforts directed toward the further understanding of the
safety and efficacy of a Licensed Product). “Develop” has a correlative meaning.
          1.12 [*].
          1.13 [*].
          1.14 “FDA” means the U.S. Food and Drug Administration or
corresponding governmental authority in another country, or any successor
thereto.
          1.15 “Feasibility Study” is defined in Section 2.3(c)(ii)(C), and
include the Existing Feasibility Study.
          1.16 “Field” means [*]
          1.17 “Genentech IP Rights” means the Genentech Know-How and the
Genentech Patents.
          1.18 “Genentech Know-How” means [*].
          1.19 “Genentech Microparticle Formulation” means [*].
          1.20 “Genentech Patents” means [*].
          1.21 “GXP” means (a) the current Good Manufacturing Practices pursuant
to the U.S. Food, Drug and Cosmetic Act and any U.S. regulations found in Title
21 of the U.S. Code of Federal Regulations (including Parts 11, 210 and 211) and
other regulations, policies, or guidelines, as applicable to the manufacture,
labeling, packaging, handling, storage, supply and transport of Licensed
Products. “GXP” also includes comparable laws, rules and regulations of any
jurisdiction where Licensed Products are or may be marketed, but that are not
governed by United States law; (b) the then-current FDA regulations and
guidelines for “Good Laboratory Practice,” as promulgated by the FDA under Title
21 of the U.S. Code of Federal Regulations Part 58, as amended from time to
time, or any foreign equivalents thereto in the country in which research is
conducted; and (c) the then current FDA regulations and guidelines for “Good
Clinical Practice,” as promulgated by the FDA under 21 CFR Parts 50, 54, 56 and
312, as amended from time to time, or any foreign equivalents thereto (e.g., ICH
Guideline for Good Clinical Practice) in the country in which such studies or
clinical trials are conducted.
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          1.22 “IND” means an Investigational New Drug Application filed with
the FDA pursuant to 21 CFR Part 312 before the commencement of clinical trials
for a Licensed Product.
          1.23 “IND-Enabling Study” means a study conducted by or on behalf of
Genentech, a Genentech Affiliate or sublicensee, in a non-rodent animal, of the
toxicological effects (and, in some cases, pharmacokinetic properties) of a
compound or other substance that the entity directing the study believes may be
useful as a drug, where (i) such study is conducted to Good Laboratory Practices
standards, and (ii) the data is intended to be used to file an IND with the FDA.
          1.24 “Initial [*]” means [*].
          1.25 “Injection Vehicle” means [*].
          1.26 “Joint Project IP Rights” is defined in Section 10.4(b)(i).
          1.27 “Know-How” means information, materials, results, compositions of
matter and uses thereof, techniques, data and other know-how and technical
information, including inventions, improvements, developments, practices,
methods, processes, concepts, trade secrets, documents, computer data, computer
code, apparatus, clinical and regulatory strategies, test data, analytical and
quality control data, formulation, manufacturing, patent data or descriptions,
development information, drawings, specifications, designs, plans, proposals and
technical data and manuals and all other proprietary information.
          1.28 “Licensed Product” means any preparation of a Compound formulated
as Microparticles, including, without limitation the Ranibizumab Product, that
[*].
          1.29 “Master Services Agreement” or “MSA” means the Master Services
Agreement between the Parties dated as of the Effective Date and attached hereto
as Exhibit A (as modified, amended, or restated from time to time).
          1.30 “Major EU Market” is any one of the following countries: [*].
          1.31 “Microparticles” means injectable, biodegradable microparticles
composed of any polymer, including without limitation, the SurModics Polymers.
          1.32 “Milestone Event” means a milestone event set forth in the table
in Section 7.3.
          1.33 “Net Sales.”
               (a) Definition. “Net Sales” means, subject to the provisions of
this Section 1.33(a), the gross amounts invoiced for sales of Licensed Products
(in final form for end use) by Genentech and its Affiliates, and their
respective sublicensees and their Affiliates, less the following reasonable and
customary deductions from such invoiced amounts that are actually incurred:
[*]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL
               (b) All of the foregoing elements of Net Sales calculations shall
be determined in accordance with Accounting Standards.
               (c) Sales Among Affiliates and Sublicensees. Sales between or
among a Party and its Affiliates, and their respective sublicensees and their
Affiliates, shall be excluded from the computation of Net Sales, but Net Sales
shall include the first sales to Third Parties by any such Affiliates or
sublicensees and their Affiliates.
               (d) [*].
               (e) Licensed Products Sold in Combinations.
                    (i) In the event a Licensed Product is sold in combination
with one or more other active ingredients that are not the subject of this
Agreement (for purposes of this Section 1.33(d), a “Combination”), the gross
amount invoiced for such Licensed Product shall be calculated [*].
                    (ii) In the event that such other active ingredient(s) are
not sold separately (but such Licensed Product is), the gross amount invoiced
for such Licensed Product shall be calculated [*].
          1.34 “Net Sales Report” is defined in Section 8.1.
          1.35 “Option Term” means [*].
          1.36 “Patent” means a patent or a patent application, including any
additions, divisions, continuations, continuations-in-part, invention
certificates, substitutions, reissues, reexaminations, extensions,
registrations, patent term extensions, supplementary protection certificates and
renewals of any of the above.
          1.37 “Phase I Clinical Trial” means, as to a specific Licensed
Product, a controlled and lawful study in humans designed with the principal
purpose of preliminarily determining the safety of a pharmaceutical product in
healthy individuals or patients, and for which there are no primary endpoints
related to efficacy, as further defined in 21 C.F.R. § 312.21(a); or similar
clinical study in a country other than the United States.
          1.38 “Phase II Clinical Trial” means, as to a specific Licensed
Product, a controlled and lawful study in humans designed with the principal
purpose of determining initial efficacy and dosing of such Product in patients
for the indication(s) being studied, as further defined in 21 C.F.R. §
312.21(b); or similar clinical study in a country other than the United States.
          1.39 “Phase III Clinical Trial” means, as to a specific Licensed
Product, a controlled and lawful study in humans of the efficacy and safety of
such Product, which is prospectively designed to demonstrate statistically
whether such Product is effective and safe for use in a particular indication in
a manner sufficient to file an application to obtain Regulatory Approval to
market and sell that Licensed Product in the United States or another country
for the indication being investigated by the study, as further defined in 21
C.F.R. § 312.21; or similar clinical study in a country other than the United
States.
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          1.40 “Program Budget” means the budget associated with a Feasibility
Study, Project Plan, or (if applicable) an SOW to the MSA, which [*].
          1.41 “Project Know-How” means any and all Know-How (whether or not
patentable) first conceived, first reduced to practice, or otherwise first made,
discovered, or created as a direct result of (a) the use of any Confidential
Information disclosed by one Party to the other Party hereunder, (b) the
exercise by either Party of the rights licensed under this Agreement, or (c) a
Party’s activities under this Agreement, the Existing Feasibility Study, or the
MSA, in each case; whether solely by one Party or its Affiliates and/or their
respective employees, contractors or consultants, or jointly by the Parties
and/or their employees, contractors or consultants, or solely or jointly by a
Third Party engaged to perform work thereunder. For clarity, “Project Know-How”
shall not cover any information made, discovered, or created by a Party
independently of activities under this Agreement, the Existing Feasibility
Study, or the MSA
          1.42 “Project Plan” is defined in Section 4.2.
          1.43 “Prosecution and Maintenance” or “Prosecute and Maintain,” with
regard to a particular Patent, means the preparation, filing, prosecution and
maintenance of (including a decision to abandon) such Patent, as well as
re-examinations, reissues, applications for patent term extensions and the like
with respect to that Patent, together with the conduct of interferences, the
defense of oppositions and other similar proceedings with respect to that
Patent.
          1.44 “Ranibizumab Product” means [*].
          1.45 “Regulatory Approval” means all approvals, licenses,
registrations or authorizations of any federal, state or local regulatory
agency, department, bureau or other governmental entity, necessary for the
manufacturing, use, storage, import, transport, marketing and/or sale of a
particular Licensed Product in a country or regulatory jurisdiction.
          1.46 “SurModics FTE Rates” [*]
          1.47 “SurModics IP Rights” means [*].
          1.48 “SurModics Know-How” means [*].
          1.49 “SurModics Patents” means [*].
          1.50 “SurModics Polymers” means [*].
          1.51 “SurModics Project Deliverables” means [*].
          1.52 “SurModics Raw Materials” mean [*].
          1.53 “SurModics Technology” means [*].
          1.54 [*]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

6



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          1.55 “Term” is the term of this Agreement, in accordance with
Section 12.1.
          1.56 “Territory” means [*].
          1.57 “Third Party” means any party other than SurModics or Genentech
or their Affiliates.
          1.58 [*].
          1.59 “Valid Claim” means a claim of an issued and unexpired patent
that has not been: (a) disclaimed, cancelled, withdrawn or abandoned,
(b) dedicated to the public; (c) declared invalid, unenforceable, unpatentable
or revoked by a decision of a court, government agency or other authority of
competent jurisdiction from which no appeal can be or has been taken; or
(d) admitted to be invalid or unenforceable through reexamination, reissue or
otherwise.
Article 2. License Grant
          2.1 License Grant to Genentech.
               (a) SurModics hereby grants to Genentech and its Affiliates,
under the [*], the following licenses:
                    (i) an exclusive [*] license to make, use, offer to sell,
sell, and import Licensed Products in the Field in the Territory;
                    (ii) an exclusive [*] license to make, use, offer to sell,
sell, and import the Injection Vehicle exclusively for use with the Development
and Commercialization of Licensed Products in the Field in the Territory; and
                    (iii) [*]
               (b) The licenses granted to Genentech in this Section 2.1, are
subject to a retained right by SurModics under [*] as necessary for SurModics to
perform any of the obligations assigned to it under this Agreement, the Existing
Feasibility Study, or the MSA.
          2.2 [*]
          2.3 Option to Acquire Rights to [*].
               (a) Genentech [*] Option. Subject to Third Party rights granted
by SurModics as of the Effective Date, or otherwise granted by SurModics after
the Effective Date (in each case, so long as such Third Party rights remain in
effect), and on the terms and conditions of this Section 2.3, SurModics hereby
grants to Genentech the option to obtain [*] additional exclusive, worldwide,
sublicensable licenses for Licensed Products [*].
               (b) [*]
               (c) Procedure for Obtaining Rights [*].
                    (i) Option Notice. At any time during the Option Election
Term, Genentech may, in good faith, notify SurModics of its interest in
evaluating the feasibility of
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

7



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Microparticles as a sustained delivery [*] by submitting a written selection
notice to SurModics (each, an “Option Notice”). [*].
                    (ii) Determination Regarding an [*]. Within thirty (30) days
after receiving an Option Notice, SurModics will determine whether the [*]
identified in such Option Notice is available for licensing to Genentech. [*]
                         (A) [*]
                         (B) Excluded [*]. In the event that SurModics
determines that a particular [*] is not available for licensing to Genentech
[*], then such [*] will be considered an “Excluded [*].” [*]
                         (C) Feasibility Study. As soon as reasonably practical
following delivery of a Notice of Availability with respect to a particular [*],
SurModics shall prepare and deliver to Genentech a good faith proposal for a
feasibility study aimed at evaluating the in vitro and in vivo feasibility of
Microparticles [*] incorporating a molecule selected by Genentech that is
Directed to such [*] (each, a “Feasibility Study”). The Feasibility Study shall
[*]. Within [*] of the date of Genentech’s receipt of the Feasibility Study
proposal with respect to a particular [*], the Parties shall in good faith
finalize the details of such proposal to allow Genentech, in its sole
discretion, to Initiate a Feasibility Study (as defined below) with respect to
such [*].
                    (iii) Exercise of a Genentech [*] Option. [*] Upon
Genentech’s exercise of a Genentech [*] Option in accordance with this
Section 2.3(c)(iii) for a particular [*], Genentech shall have the following
rights:
                         (A) If such [*] is an Available [*], then, at
Genentech’s sole discretion, Genentech may request that such [*] be
automatically be included [*] and shall be subject to the terms and conditions
of this Agreement, including, without limitation the automatic grant to
Genentech of the exclusive and non-exclusive licenses under and in accordance
with Section 2.1; and
                         (B) [*]
                    (iv) Failure to Exercise. [*]
          2.4 License Grant to SurModics. Genentech hereby grants SurModics a
non-exclusive, non-sublicensable (except to the extent SurModics is permitted to
use a Third Party in performing its obligations under this Agreement in
accordance with Section 4.3(b)), royalty-free right and license under the
Genentech IP Rights solely to the extent necessary for SurModics to perform the
activities assigned to it under this Agreement, a Feasibility Study, Project
Plan or the MSA.
          2.5 No Other Licenses. Neither Party grants to the other Party any
rights or licenses in or to any intellectual property, whether by implication,
estoppel, or otherwise, other than the rights and licenses that are expressly
granted under this Agreement.
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

8



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          2.6 Reservation of Rights. Genentech acknowledges that the licenses
granted under this Article 2 are limited to the scope expressly granted and all
other rights under the SurModics IP Rights are expressly reserved to SurModics.
Without limiting the foregoing, as between the Parties, SurModics retains all of
its rights under the SurModics Technology and the SurModics IP Rights for all
purposes not expressly licensed under this Agreement. Genentech acknowledges
that SurModics’ business involves the application of the SurModics Technology
and/or the SurModics IP Rights to molecules, compounds and products and that
SurModics retains the right (expressly subject to SurModics’ obligations under,
and the terms and conditions of, this Agreement or any other agreement between
the Parties) to apply such SurModics Technology and/or the SurModics IP Rights
to compounds, molecules or products, other than Licensed Products, or compounds
or molecules Directed to a [*] in the Field. For clarity, the foregoing
reservation of rights is not meant to limit in any manner Genentech’s rights in
and to any Project IP Rights.
Article 3. Governance
          3.1 Joint Steering Committee. Within thirty (30) days after the
Effective Date, SurModics and Genentech shall form a joint steering committee
(the “JSC”) responsible for monitoring the activities under each Feasibility
Study, Project Plan, and, as appropriate, the MSA. The JSC shall be composed of
[*] representatives designated by SurModics and [*] representatives designated
by Genentech, or such other number of representatives as the Parties may agree
to in writing. Such representatives will be appropriate, in terms of their
seniority, availability, function in their respective organizations, training
and experience, for the JSC tasks then being undertaken and the stage and scope
of the activities being performed. Each Party shall designate one of its
representatives as its primary JSC contact. Each Party may replace its JSC
representatives at any time upon prior written notice to the other Party. From
time to time, the JSC may establish subcommittees to oversee particular projects
or activities, and such subcommittees will be constituted and will operate as
determined by the JSC. The JSC shall continue to exist until [*] after the later
of: (a) expiration of the Option Term [*], or (b) completion of the last Project
Plan, Feasibility Study or SOW (as defined in Section 2.1.1 of the MSA) (the
“JSC Term”). Notwithstanding the foregoing, either Party may, at its sole
discretion, terminate its participation on the JSC at any time after the [*]
anniversary of the Effective Date by providing thirty (30) days written notice
to the other Party. Should either Party elect to terminate its JSC
participation, the Parties will amend the respective decision making and
disclosure rights and obligations enumerated in this Agreement to preserve the
Parties’ respective decision making and disclosure rights and obligations in the
absence of participation through the JSC.
          3.2 Meetings of the JSC. Unless otherwise agreed by the Parties, the
JSC shall meet at least twice each calendar year during the JSC Term. In
addition, the JSC or a JSC designated subcommittee shall meet prior to the
commencement, and within thirty (30) days after the completion, of each Project
Plan and/or Feasibility Study. Such meetings shall be held on such dates and at
such times and places as reasonably agreed to by the Parties. Meetings may be
held in person, by teleconference or videoconference. Each Party shall bear the
expense of its respective representatives’ participation in JSC meetings. If a
Party’s representative is unable to attend a given meeting, such Party may
designate an alternate to attend such meeting and perform the functions of such
representative. Each Party may invite a reasonable number of
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

9



--------------------------------------------------------------------------------



 



CONFIDENTIAL
additional participants to attend JSC meetings where deemed appropriate by the
Parties’ primary JSC contact, provided that each are bound by appropriate
confidentiality obligations.
          3.3 Minutes; Other Documentation. The JSC shall keep minutes of its
meetings that record in writing all decisions made, action items assigned or
completed and other appropriate matters. The responsibility for keeping meeting
minutes shall alternate between the Parties, beginning with Genentech. Meeting
minutes shall be sent to all members of the JSC promptly after a meeting for
review and comment.
          3.4 Responsibilities of the JSC. The JSC shall have the responsibility
and authority to:
            [*]
          3.5 Updates. The regularly scheduled meetings of the JSC will include
as an agenda item an update of (a) Genentech’s progress and plans for
Development and Commercialization of Licensed Products, and (b) any serious
adverse events which Genentech determines to be reasonably attributable to the
SurModics Technology as incorporated into any Licensed Product. All updates, and
all information contained in any such update, are Genentech’s Confidential
Information, except to the extent such updates or information incorporate
SurModics’ Confidential Information.
          3.6 Areas Outside the JSC’s Authority. [*]
          3.7 JSC Decisions.
               (a) Consensus; Good Faith; Action Without Meeting. With respect
to the responsibilities of the JSC each Party shall [*] in all decisions, and
the Parties shall attempt in good faith to make decisions by consensus. The
members of the JSC shall act in good faith and cooperate with one another in
discussing and seeking to reach agreement on all matters before the JSC. A
decision that may be made at a JSC meeting may also be made without a meeting,
if such decision is agreed to in writing (including by email) by each Party’s
primary JSC contact (or its designee), provided that each Party’s writing
clearly indicates that such decision is a formal decision by such Party’s
primary JSC contact.
               (b) [*]
          3.8 No Deliverables. The Parties acknowledge and agree that the JSC
under this Agreement is strictly for the purposes of decision making and
governance of the activities conducted under a Feasibility Study, Project Plan,
or an SOW to the MSA, and does not in any way include any significant
deliverable of either Party.
Article 4 Project Plans
          4.1 Overview. For each [*], Genentech may request that SurModics
perform certain activities related to Compounds Directed to such [*] and the
Genentech Microparticle Formulations generated pursuant to a Feasibility Study.
In particular, Genentech may request that SurModics, using the SurModics
Technology, work on certain projects designed to develop and optimize the
Genentech Microparticle Formulations and/or Injection Vehicles, and generate
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

10



--------------------------------------------------------------------------------



 



CONFIDENTIAL
such other SurModics Project Deliverables as the Parties may agree. In all cases
the Parties intend the details of such activities to be set forth in a Project
Plan; notwithstanding the foregoing, the Parties acknowledge that certain
activities may be agreed between the Parties outside of a formalized Project
Plan, and, provided there is a clear intent and agreement between the Parties,
such activities will be deemed to be part of a Project Plan hereunder.
          4.2 Project Plans. The Parties shall mutually agree upon project plans
(each a “Project Plan”) detailing the specific activities to be performed by
SurModics in connection with a Genentech Microparticles Formulation, [*].
Genentech will compensate SurModics for the activities conducted and expenses
incurred under a Project Plan as set forth in Section 7.2. For each new Project
Plan the specific activities to be performed by SurModics will be established as
follows: Genentech shall notify SurModics in writing as to the general scope of
the work Genentech would like SurModics to perform. Promptly thereafter,
Genentech and SurModics shall, in good faith develop and mutually agree on a
detailed written Project Plan and Program Budget. Each Project Plan and Program
Budget shall be agreed by the Parties in writing prior to its commencement.
          4.3 Conduct of Project Plans.
               (a) In General. SurModics and Genentech shall each conduct their
respective responsibilities under each Project Plan in good scientific manner,
and in compliance in all material respects with all requirements of applicable
laws, rules and regulations (including, as applicable, GXPs) and shall attempt
to achieve their objectives efficiently and expeditiously. Each Party’s tasks
under each Project Plan shall include cooperating with and providing reasonable
support to the other Party in such other Party’s performance of its
responsibilities under the Project Plan. SurModics and Genentech shall each use
their respective Commercially Reasonable Efforts in the performance of their
obligations under each Project Plan by allocating sufficient time, effort,
equipment and facilities to the Project Plan and using personnel with sufficient
skills and experience as are required to accomplish the Project Plan in
accordance with its terms and the terms of this Agreement.
               (b) Third Party Contractors. [*] SurModics may use the services
of Third Parties to perform its Project Plan [*] or as otherwise explicitly set
forth in a Project Plan. [*]
               (c) Updates and Disclosure of SurModics’ Technology. From time to
time, and on Genentech’s request, during the term of a Project Plan, SurModics
shall disclose to Genentech the SurModics IP Rights necessary or useful for
Genentech to conduct its activities under such Project Plan and to exercise the
rights granted to Genentech under this Agreement.
               (d) Project Reports. SurModics shall maintain complete and
accurate records of its activities conducted under each Project Plan. From time
to time during the conduct of each Project Plan, at Genentech’s request,
SurModics and Genentech shall discuss SurModics progress (including, without
limitation, anticipated and incurred costs) under any Project Plan. In addition,
SurModics shall provide Genentech with a written update [*] summarizing in
reasonable detail all Project Plan activities assigned to SurModics and its
Affiliates, sublicensees, and Third Party contractors during such month. Within
[*] of the conclusion of its activities
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

11



--------------------------------------------------------------------------------



 



CONFIDENTIAL
under each Project Plan, SurModics shall provide Genentech with a complete and
detailed report summarizing its observations and results from such Project Plan
(the “Report”) for Genentech’s review and approval. In addition, as reasonably
requested by Genentech, within [*] of its receipt of the Report, SurModics will
provide Genentech with any additional documentation and data (including raw
data) in SurModics’ Control generated under the Project Plan related to any
SurModics’ Project Deliverables or any Project Know-How. [*].
          4.4 [*].
Article 5. Development and Commercialization
          5.1 In General. As between the Parties, Genentech shall be solely
responsible for, have complete control of, and bear all costs for the
Development and Commercialization of Licensed Products, including without
limitation all regulatory activities. Except as provided in Article 6 below, as
between the Parties, Genentech shall be responsible for, have complete control
of, and bear all costs for, the manufacturing (or otherwise obtaining supply) of
Licensed Products in bulk and finished form for use by Genentech, its
Affiliates, and its sublicensees in conducting Development and Commercialization
in the Field in the Territory.
          5.2 General Diligence.
               (a) Commercially Reasonable Efforts by Genentech. Subject to
SurModics’ fulfillment of its obligations under each respective Feasibility
Study, Project Plan, and SOW to the MSA, and under Sections 4.3(c), 5.3, or 6.3
of this Agreement, and Sections 13.3.7 and 13.3.8 of the MSA (if applicable),
Genentech shall use Commercially Reasonable Efforts to Develop and Commercialize
at least one Licensed Product [*] in the Territory.
               (b) Commercially Reasonable Efforts by SurModics. Subject to
Genentech’s fulfillment of its obligations under this Agreement, SurModics shall
use Commercially Reasonable Efforts to execute and perform all Development
activities (including the manufacturing and/or scale up and transfer of
manufacturing capabilities performed under an SOW to the MSA) reserved for or
assigned to SurModics under this Agreement or the MSA.
          5.3 SurModics’ Cooperation. At Genentech’s request, SurModics will,
and will cause its Affiliates, employees, contractors and agents to, cooperate
with and provide all necessary and reasonable support, Know-How, expertise and
assistance to Genentech in its conduct of any activities in the Development and
Commercialization of Licensed Products, including, without limitation,
assistance related to Genentech’s preparation of materials for regulatory
authorities. Genentech shall reimburse SurModics for pre-approved time expended
and pre-approved expenses by SurModics in providing such assistance in
accordance with Section 7.2.
Article 6 Manufacturing
          6.1 In General. As between the Parties Genentech will be solely
responsible for, have complete control over, and bear all costs for the
manufacturing (or otherwise obtaining supply) of Licensed Products (including
without limitation, related SurModics Polymers, Injection Vehicles or any
component thereof) for use by Genentech, its Affiliates and
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

12



--------------------------------------------------------------------------------



 



CONFIDENTIAL
sublicensees in conducting all research, Development and Commercialization of
Licensed Products in the Field and in the Territory.
          6.2 Manufacture and Supply by SurModics
[*]
Article 7 Payments
          7.1 Up Front Payment. Genentech shall pay SurModics a one-time,
non-refundable, upfront payment of three million five hundred thousand dollars
(US$3,500,000) within thirty (30) days of the Effective Date.
          7.2 Program Funding.
               (a) Program Budgets. In consideration of SurModics’ performance
of its activities under each Feasibility Study, Project Plan and (to the extent
applicable) SOW, Genentech shall reimburse SurModics for all undisputed amounts
incurred by SurModics in accordance with the associated Program Budget.
SurModics will provide Genentech with an invoice for SurModics’ activities, [*].
Genentech shall pay SurModics [*] in accordance with Program Budgets, [*] after
Genentech’s receipt of an invoice. Each invoice will include [*]
               (b) Costs. [*] SurModics will notify Genentech through the JSC
(or JMT under the MSA as applicable) promptly during the course of a Feasibility
Study Project Plan, or SOW if it believes its costs and expenses will exceed
those estimated in the applicable Program Budget [*].
               (c) Cooperation. Genentech shall pay SurModics [*] for any other
SurModics’ activities related to providing additional cooperation to Genentech
under and in accordance with Sections 4.3(c), 5.3 or 6.3 of this Agreement, and
as provided under Section 13.3.6 of the MSA, [*].
          7.3 Development Milestone Payments. With respect to each [*],
Genentech shall pay to SurModics the following milestone payments [*] after the
first achievement by Genentech, its Affiliates or sublicensees or their
Affiliates of each of the corresponding Milestone Events by the first Licensed
Product Directed to such [*]:
[*]
          7.4 Valid Claim Royalty Payment. Subject to the provisions of this
Article 7, on a country-by-country and Licensed Product-by-Licensed Product
basis, for the applicable Royalty Term, Genentech shall pay SurModics a royalty
(the “Valid Claim Royalty”) on Net Sales by Genentech, its Affiliates and
sublicensees of Licensed Products, [*]:
[*]
          7.5 [*].
          7.6 [*]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

13



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          7.7 Single Royalty. In no event shall more than one royalty payment be
due to SurModics hereunder with respect to the sale of a particular Licensed
Product even, without limitation, if the sale of such Licensed Product is
covered by more than one Valid Claim in the SurModics IP Rights or Combination
Patent Rights.
          7.8 Royalty Term. On a Licensed Product-by-Licensed Product and
country-by-country basis, Genentech’s obligation to pay SurModics royalty
payments based on Net Sales of a particular Licensed Product in a specific
country in accordance with Sections 7.4, 7.5, or 7.6 shall commence on the first
Commercial Sale of such Licensed Product in such country [*]. Upon expiration of
the Royalty Term for a particular Licensed Product in a given country, the
licenses granted to Genentech under this Agreement with respect to such Licensed
Product in such country shall become fully paid-up and irrevocable.
          7.9 [*].
Article 8 Reports, Audits and Financial Terms
          8.1 Net Sales Reports and Royalty Payment. Genentech’s obligation to
pay royalties under Article 7 accrues on the sale of each Licensed Product
during its Royalty Term. For Net Sales occurring within the United States,
within [*] days after [*] in which a royalty payment under Article 7 has
accrued, Genentech shall pay SurModics the total royalty payment owed based on
the royalty obligations that accrued [*], which payment will be accompanied by a
report of Net Sales of Licensed Product for which a royalty is due (each, a “Net
Sales Report”). [*] Genentech shall pay SurModics the total royalty payment owed
based on the royalty obligations that accrued in [*], which payment will be
accompanied by a Net Sales Report. Each Net Sales Report will set forth for [*]
the following information: [*].
          8.2 Additional Financial Terms.
               (a) Currency. All payments to be made under this Agreement shall
be made in United States dollars, unless expressly agreed otherwise by the
Parties in writing. Amounts invoiced in a currency other than dollars must be
expressed in the United States dollar equivalent as well as any local currency.
Net Sales outside of the United States shall be first determined in the currency
in which they are earned and shall then be converted into an amount in United
States dollars. In each calendar quarter, whenever conversion of payments from
any foreign currency shall be required, such conversion shall be made using
Genentech’s (or Genentech Affiliate’s or sublicensee’s) then-current policy used
for external financial reporting.
               (b) Payment Type. Amounts paid by one Party to the other Party
under this Agreement shall be paid in immediately available funds, by means of
wire transfer to an account identified by the payee.
               (c) Withholding of Taxes. Genentech may withhold from the royalty
payments due to SurModics the amount of any withholding taxes that are required
by law to be paid to any taxing authority with respect to such payments.
Genentech shall provide to SurModics (a) all relevant documents and
correspondence, and (b) any other cooperation or assistance on a reasonable
basis, in each case as may be necessary to enable SurModics to claim
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

14



--------------------------------------------------------------------------------



 



CONFIDENTIAL
exemption from such withholding taxes and to receive a full refund of such
withholding tax or claim a foreign tax credit. Genentech, upon SurModics’
request, shall provide SurModics with proper documentation to prove such taxes
have been paid within the time period required by applicable laws. The Parties
shall cooperate with each other in seeking deductions under any double taxation
or other similar treaty or agreement from time to time in force.
               (d) Late Payments. Any amounts not paid within thirty
(30) calendar days after the date due under this Agreement are subject to
interest from the date due through and including the date upon which payment is
received. Interest is calculated, over the period between the date due and the
date paid, at a rate equal to [*], calculated on the number of days such payment
is past due, compounded monthly.
               (e) Blocked Currency. If, at any time, legal restrictions prevent
the prompt remittance of part or all royalties based on Net Sales in any country
where a Licensed Product is sold, payment shall be made through such lawful
means or methods as the Party paying may determine. When, in any country, laws
or regulations prohibit both the transmittal and deposit of royalties or other
payments; the Party paying shall continue to report all such amounts, but may
suspend payment for as long as such prohibition is in effect. As soon as such
prohibition ceases to be in effect, all amounts that would have been obligated
to be transmitted or deposited, but for the prohibition, shall forthwith be
deposited or transmitted promptly.
          8.3 Accounts and Audit.
               (a) Records. To the extent applicable, Genentech shall keep full,
true and accurate books of account containing the particulars of Net Sales and
the calculation of royalties, and SurModics shall keep full, true and accurate
books of account containing the particulars of all time, materials and expenses
invoiced to Genentech hereunder. Such books of account and the supporting data
will be maintained available for examination for [*], and otherwise as required
to comply with the Accounting Standard relevant for each Party.
               (b) Appointment of Auditor. A Party may appoint an independent
certified public accounting or consulting firm reasonably acceptable to the
other Party to inspect the relevant books of account of such other Party to
verify any reports or statements provided, or amounts paid or invoiced (as
appropriate), by the audited Party. The accounting or consulting firm (and any
individuals, if applicable) appointed to perform the examination under this
Agreement must execute a confidential disclosure agreement with the audited
Party or otherwise be subject to terms governing non-use and non-disclosure of
information that the audited Party has agreed in writing are acceptable.
               (c) Procedures for Audit. A Party may exercise its right to have
relevant records [*]. The audited Party is required to make its records
available for inspection only during regular business hours, only at such place
or places where such records are customarily kept, and only upon receipt of at
least thirty (30) calendar days written advance notice from the auditing Party.
               (d) Audit Report. The independent accountant or consultant will
be instructed to provide an audit report containing its conclusions regarding
the audit, and specifying whether the amounts paid were correct, and, if
incorrect, the amount of any underpayment or overpayment. The independent
accountant or consultant further will be
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

15



--------------------------------------------------------------------------------



 



CONFIDENTIAL
instructed to provide that audit report first to the audited Party, and to
redact any proprietary information of the audited Party not relevant to the
calculation of royalties or other applicable payment information prior to
providing that audit report to auditing Party. That audit report shall be deemed
to be Confidential Information of the audited Party, and used only for purposes
germane to this Section 8.3.
               (e) Underpayment and Overpayment. After review of the auditor’s
report: (i) if the auditor determines there has been an underpayment by the
audited Party for the period in question, then the audited Party shall pay to
the auditing Party the full amount of that underpayment, and (ii) if the auditor
determines there has an overpayment by the audited Party for the period in
question, then the audited Party shall have a credit against future payments due
to the auditing Party (such credit equal to the full amount of that
overpayment), or, if the audited Party is not obligated to make any future
payments, then the auditing Party shall pay to the audited Party the full amount
of that overpayment. [*]
Article 9 Confidentiality
          9.1 Confidential Information. As used in this Agreement, “Confidential
Information” means nonpublic information, including, without limitation
Know-How, disclosed by one Party to the other Party in connection with this
Agreement. Whether or not marked as confidential, Genentech’s Confidential
Information shall include, without limitation, the Option Notice provided under
Section 2.3, updates provided by Genentech in accordance with Section 3.5, the
work plan for each Feasibility Study, each Project Plan, any Reports provided
under Section 4.3(d), all information (and not materials) in the SurModics
Project Deliverables, and Net Sales Reports provided to SurModics in accordance
with Section 8.1; and SurModics’ Confidential Information will include
non-public patent applications provided by SurModics to Genentech under this
Agreement, if any.
          9.2 Limitations on Use. Except to the extent expressly authorized by
this Agreement, during the Term and for [*] years following its expiration or
termination each Party agrees (a) to use such Confidential Information only for
the purposes contemplated under this Agreement, (b) to protect such Confidential
Information as it would its own proprietary information which in all events
shall be with a reasonable standard of care, and (c) to prevent the unauthorized
disclosure of such Confidential Information to a Third Party.
          9.3 Limitations of Confidentiality. The obligations of
confidentiality, non-disclosure, and non-use set forth in this Article 9 shall
not apply to Confidential Information of a particular Party to the extent that
the other Party (the “Recipient”) can demonstrate through written records that
such Confidential Information: (a) is in the public domain, other than as a
result of actions of the Recipient, its Affiliates, employees, licensees, agents
or subcontractors, in breach of this Agreement; (b) is received by the Recipient
or its Affiliates on an unrestricted basis from a Third Party rightfully in
possession of such information and not under a duty of confidentiality; (c) is
independently developed by the Recipient or its Affiliates without any access to
or use of any Confidential Information of the disclosing Party (as applicable);
or (d) is information generated from a clinical trial sponsored or undertaken by
Genentech or its sublicensee (which will be Genentech’s Confidential
Information, and not the Confidential Information of SurModics). Further, the
obligations of confidentiality, non-disclosure, and non-
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

16



--------------------------------------------------------------------------------



 



CONFIDENTIAL
use set forth in this Article 9 shall not apply to specific Confidential
Information of a disclosing Party to the extent that the Recipient can
demonstrate through written records that such Confidential Information was
rightfully known by the Recipient or its Affiliates prior to the date of
disclosure to the Recipient by the disclosing Party.
          9.4 Exceptions. Notwithstanding the foregoing, a Party may use and
disclose Confidential Information of the other Party (a) if required by
applicable law, rule, regulation (including securities laws and regulations),
government requirement and/or court order, including as may be required in
connection with any filings made with, or by the disclosure policies of a major
stock exchange, provided, that, the Party proposing such disclosure promptly
notifies the other Party of its notice of any such requirement and provides the
other Party a reasonable opportunity to seek a protective order or other
appropriate remedy and/or to waive compliance with the provisions of this
Agreement; (b) to the extent such use and disclosure is necessary for
undertaking clinical trials or the filing or publication of any patent
application or patent on inventions in accordance with the provisions of
Section 10; (c) as reasonably necessary for securing any Regulatory Approvals,
including pricing approvals, for any Licensed Products, provided, that, the
disclosing Party shall take all reasonable steps to limit disclosure of the
Confidential Information outside such regulatory agency and to otherwise
maintain the confidentiality of the Confidential Information; and (d) to the
extent necessary or reasonably useful, to its Affiliates, directors, officers,
employees, consultants, sublicensees (and potential sublicensees), and other
Third Parties under written agreements of confidentiality at least as
restrictive on those set forth in this Agreement, who have a need to know such
information in the normal conduct of a Party’s internal business operations or
in connection with a Party performing its obligations or exercising its rights
under this Agreement, including, without limitation to Third Parties involved in
the clinical development of a Licensed Product.
          9.5 Return of Confidential Information. On expiration or termination
of the entirety of this Agreement, at the request of the disclosing Party, the
receiving party shall use reasonable efforts to return or destroy all
Confidential Information of the disclosing party that remains in the receiving
party’s possession and that is not reasonably necessary to exercise rights that
survive such expiration or termination, except one copy of which may be retained
for archival purposes to ensure compliance with the terms of this Agreement.
          9.6 Publicity and Public Announcements. Without limiting the
exclusions to Confidential Information under Section 9.3, neither Party shall
issue any public announcement, press release or other publicity materials, or
make any public presentation with respect to the existence of, or any of the
terms or conditions of, this Agreement or the programs or efforts being
conducted hereunder, in each case without the prior written consent of the other
Party; provided that no consent shall be required for any press release,
publicity material or public presentation (a) that has already been made or
authorized by the Parties, to the extent a Party merely uses or refers to such
materials, presentation or announcement, or (b) made by Genentech or a Genentech
sublicensee and related to any clinical data generated in the course of
Development of a Licensed Product or related to the Development status, plans
and strategy for the Licensed Product. When practicable, Genentech shall provide
SurModics with an advance copy of any such announcement at least [*] Business
Days prior to its scheduled release. SurModics shall expeditiously review and
recommend changes (if any) to any such announcement and, except as otherwise
required by applicable laws, Genentech shall remove any
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

17



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Confidential Information of SurModics. Either Party may refer to the other Party
as a “collaborator” on its website, provided such reference has received prior
written approval from such Party. The Parties hereby consent to the disclosure
of the press release attached hereto as Exhibit F.
          9.7 Disclosure of Agreement. Subject to Sections 9.3, 9.4, and 9.6,
during the Term and for [*] years following its expiration or termination,
neither Party may disclose the existence of this Agreement or any of the terms
(including, but not limited to, the financial terms) of this Agreement to a
Third Party without the prior written consent of the other Party.
Article 10 Intellectual Property Matters.
          10.1 Disclosure. SurModics shall disclose to Genentech any Project
Know-How promptly after SurModics learns of such Project Know-How having been
conceived, reduced to practice, or otherwise made, discovered, or created.
Genentech shall use reasonable efforts to disclose to SurModics any Joint
Project Know-How or SurModics Project Know-How promptly after Genentech learns
of such Project Know-How having been made by Genentech.
          10.2 Pre-Existing and Independently Developed Intellectual Property
Rights. All intellectual property rights of SurModics existing as of the
Effective Date, or developed, made or acquired separately from activities under
the Existing Feasibility Study, any other Feasibility Study, Project Plan, or
the MSA, shall remain owned and vested at all times exclusively in SurModics,
and Genentech shall have no interest whatsoever in any such intellectual
property rights other than the rights expressly granted under the Existing
Feasibility Study, this Agreement or the MSA. All intellectual property rights
of Genentech existing as of the Effective Date, or developed, made or acquired
separately from activities under this Agreement, shall remain owned and vested
at all times exclusively in Genentech, and SurModics shall have no interest
whatsoever in any such intellectual property rights other than the rights
expressly granted under this Agreement.
          10.3 Ownership of Project Know-How.
               (a) Genentech Project Know How. [*]
               (b) SurModics Project Know How. [*]
               (c) Joint Project Know How. [*]
          10.4 Patent Filings.
               (a) Solely Owned. Genentech may, at its sole discretion and
expense, prosecute, maintain and enforce Patents covering the Genentech Project
Know How (the “Genentech Project Patents”) (Genentech Project Patents and
Genentech Project Know-How collectively “Genentech Project IP Rights”).
SurModics may, at its sole discretion and expense, prosecute, maintain and
enforce Patents covering the SurModics Project Know-How (the “SurModics Project
Patents”) (SurModics Project Patents and SurModics Project Know-How collectively
“SurModics Project IP Rights”). Notwithstanding the foregoing, SurModics agrees
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

18



--------------------------------------------------------------------------------



 



CONFIDENTIAL
to Prosecute and Maintain in the Territory, as appropriate and upon appropriate
consultation with Genentech, SurModics Patents that cover Licensed Products or
their use. With respect to any such SurModics’ Patents, SurModics shall keep
Genentech advised of the status of any actual and prospective patent filings
and, upon Genentech’s request, shall provide advance copies of any papers
related to the filing, prosecution and maintenance of such patent filings.
SurModics shall promptly give notice to Genentech of the grant, lapse,
revocation, surrender, invalidation or abandonment of any SurModics Patents
licensed to Genentech for which SurModics is responsible for the Prosecution and
Maintenance. For clarity, SurModics shall have the sole right, at its sole
expense, to Prosecute and Maintain the SurModics Patents to the extent such
Patents do not cover the Licensed Products or the Injection Vehicles (or uses
thereof).
               (b) Jointly Owned.
                    (i) Filing of Applications. The Parties shall select a
mutually agreed upon outside patent counsel (“Outside Patent Counsel”) to
prepare and/or file any patent application claiming Joint Project Know-How (a
“Joint Project Patent”) (Joint Project Patents and Joint Project Know-How
collectively “Joint Project IP Rights”). Should a Party wish to file a patent
application for a Joint Project Patent, it shall so inform the other. With
respect thereto, SurModics shall engage Outside Patent Counsel and each Party
shall receive a copy of any such patent application for review and comment as
set forth in (ii) below. If SurModics declines to Prosecute and Maintain a Joint
Project Patent, then Genentech may elect to do so as provided under this
Section 10.4(b). The Party that is Prosecuting and Maintaining a particular
Joint Project Patent shall be referred to as the “Prosecuting Party.”
                    (ii) Review and Comment. With respect to Joint Project
Patents, the Prosecuting Party shall, or shall instruct the Outside Patent
Counsel to: (1) keep both Parties informed as to the Prosecution and Maintenance
(including as pertains to which countries in which to initiate or continue
prosecution (including validation) and questions of the scope, issuance, or
rejection of an interference involving or an opposition to any such Patents),
such that each Party has sufficient time to review and comment on any documents
intended for submission to any patent office; (2) promptly furnish to each Party
a copy of any patent application and copies of documents relevant to such
Prosecution and Maintenance, including copies of correspondence with any patent
office, foreign associates, and outside counsel; and (3) reasonably consider and
incorporate comments of both Parties on documents filed with any patent office.
                    (iii) Abandonment of Prosecution and Maintenance. If
SurModics elects (1) not to Prosecute and Maintain a Joint Project Patent
(whether worldwide or with respect to any particular country), (2) not to file a
patent application with respect thereto, or (3) to allow any such Patent to
lapse or become abandoned or unenforceable, then SurModics shall promptly notify
Genentech in writing (which such notice shall be at least [*] days prior to the
lapse or abandonment of any such Patent). Thereafter, Genentech may, but is not
required to, undertake, at its sole expense and in its sole discretion, the
Prosecution and Maintenance of such Joint Project Patent. In the event that
Genentech undertakes such Prosecution, SurModics shall cooperate as set forth in
this Section 10.4.
                    (iv) Costs. [*]
                    (v) Cooperation. The Parties agree to cooperate reasonably
in the Prosecution and Maintenance of all Patents under this Section 10.4
including obtaining and
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

19



--------------------------------------------------------------------------------



 



CONFIDENTIAL
executing necessary powers of attorney and assignments by the named inventors,
providing relevant technical reports to the filing Party concerning the
invention disclosed in each such Patent, obtaining execution of such other
documents which may be needed in the Prosecution and Maintenance of each such
Patent, and, as requested, updating each other regarding the status of each such
Patent, and shall cooperate with the other Party so far as reasonably necessary
with respect to furnishing all information and data in its possession and
Control reasonably necessary to Prosecute and Maintain such Patents.
Article 11 Enforcement of Project Patent Rights and Defense of Third Party
Claims
          11.1 Notice. Each Party shall promptly notify, in writing, the other
Party upon learning of any actual or suspected infringement of the SurModics IP
Rights or a Joint Project IP Rights by a Third Party Microparticle Product, or
of any claim of invalidity, unenforceability, or non-infringement of a SurModics
Patent or a Joint Project Patent and shall, along with such notice, supply the
other Party with all evidence in its possession pertaining thereto.
          11.2 Infringement Actions.
               (a) Genentech Project Know How. As between the Parties, Genentech
shall have the right, but not the obligation, to seek to abate any actual or
suspected infringement of the Genentech IP Rights or the Genentech Project IP
Rights by a Third Party, or to file suit against any such Third Party.
               (b) SurModics IP Rights. Except as otherwise provided in this
Section 11.2(b), SurModics shall have the sole right, but not the obligation, to
seek to abate any actual or suspected infringement of the SurModics IP Rights or
the SurModics Project IP Rights by a Third Party, or to file suit against any
such Third Party. Notwithstanding the foregoing, if the actual or suspected
infringement by a Third Party of the SurModics IP Rights or the SurModics
Project IP Rights affects a Licensed Product or [*] which is (at such time)
exclusively licensed to Genentech under this Agreement (a “Field Infringement”),
SurModics shall have the first right, but not the obligation, to seek to abate
such actual or suspected Field Infringement of the SurModics IP Rights or the
SurModics Project IP Rights by a Third Party, or to file suit against any such
Third Party. If SurModics does not, within [*] of receipt of a notice under
Section 11.1, take steps to abate the actual or suspected Field Infringement, or
file and thereafter prosecute a suit to enforce the SurModics IP Rights or the
SurModics Project IP Rights against such Third Party with respect to such Field
Infringement, Genentech shall have the right (but not the obligation) to take
action to enforce the SurModics Project IP Rights or the SurModics Project IP
Rights related to the Field Infringement against such Third Party, provided that
Genentech first obtains SurModics’ consent to take such action, such consent not
to be unreasonably withheld or delayed. The non-controlling Party shall
cooperate with the Party controlling any such action (as may be reasonably
requested by the controlling Party and at its expense), including, if necessary,
by being joined as a party, and the Party controlling any such action shall keep
the other Party updated with respect to any such action, including providing
copies of all documents received or filed in connection with any such action.
               (c) Joint Project IP Rights. SurModics shall have the first
right, but not the obligation, to seek to abate any actual or suspected
infringement of the Joint Project IP Rights by a Third Party, or to file suit
against any such Third Party. If SurModics does not,
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

20



--------------------------------------------------------------------------------



 



CONFIDENTIAL
within [*] of receipt of a notice under Section 11.1, take steps to abate the
actual or suspected infringement, or file and thereafter prosecute a suit to
enforce thee Joint Project IP Rights against such Third Party, Genentech shall
have the right (but not the obligation) to take action to enforce the Joint
Project IP Rights against such Third Party. The non-controlling Party shall
cooperate with the Party controlling any such action (at the controlling Party’s
expense and as may be reasonably requested by the controlling Party), including,
if necessary, by being joined as a party, and the Party controlling any such
action shall keep the other Party updated with respect to any such action,
including providing copies of all documents received or filed in connection with
any such action.
          11.3 Settlement. The Party controlling any action described in
Section 11.2 may not settle the action, or consent to a judgment in the action,
that adversely affects the scope, validity or enforcement of the other Party’s
Patents or Joint Project IP Rights (as applicable), without the express written
consent of the non-controlling Party (such consent not to be unreasonably
withheld or delayed).
          11.4 Damages. Unless otherwise mutually agreed by the Parties, and
subject to the respective indemnity obligations of the Parties set forth in
Article 14, all monies recovered upon the final judgment or settlement of any
action described in this Article 11, shall be used: [*]
          11.5 Third Party Suits.
               (a) Against Genentech. If a Third Party makes a claim or brings a
suit or other proceeding against Genentech, or any of its Affiliates,
sublicensees or customers, alleging that the research, development making, using
selling, offering for sale, import or export of Licensed Product infringes or
otherwise violates the intellectual property rights of such Third Party,
Genentech shall have the sole right to defend and control the defense of such
claim, suit or other proceeding as well as to initiate and control any
counterclaim or other similar action. SurModics shall fully cooperate with
Genentech in defense of such claim, suit or other proceeding, at Genentech’s
expense (including any reasonable costs or expenses incurred by SurModics in
connection with such claim, suit or other proceeding, such as, costs incurred in
responding to subpoenas), including by being joined as a party. Unless otherwise
mutually agreed by the Parties, and subject to the respective indemnity
obligations of the Parties set forth in Article 14, the provisions of
Sections 11.3 and 11.4 shall apply to any proceeding covered by this
Section 11.5(a), except that any license from the Third Party shall be subject
to Section 7.9. Notwithstanding the foregoing, Genentech may, in its sole
discretion, settle any claim or suit under this Section 11.5(a) consistent with
the terms of Section 11.3
               (b) Against SurModics. If a Third Party makes a claim or brings a
suit or other proceeding against SurModics or any of its Affiliates,
sublicensees or Third Party contractors, alleging that their activities under
this Agreement or the MSA infringes or otherwise violates the intellectual
property rights of such Third Party, SurModics shall have the right to defend
and control the defense of such claim, suit or other proceeding. Any
counterclaim or other similar action, to the extent they involve any Genentech
IP Rights, SurModics IP Rights or Project IP Rights, will be treated as
enforcement actions subject to Section 11.2 (as applicable). Promptly upon
receipt of notice of any such claim, suit or other proceeding against SurModics,
SurModics shall provide written notice thereof to Genentech. On Genentech’s
written request, SurModics will discuss cooperation regarding any such claims
and/or will keep Genentech
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

21



--------------------------------------------------------------------------------



 



CONFIDENTIAL
informed as to the status of the claim suit or proceeding and defense. Also on
Genentech’s written request, SurModics will permit Genentech to participate in
the defense and settlement of any such claim, suit or proceeding, at its own
expense and represented by counsel of its own choice, provided that SurModics
will in all events control such defense of any claim against it. Unless
otherwise mutually agreed by the Parties, and subject to the respective
indemnity obligations of the Parties set forth in Article 14, the provisions of
Sections 11.3 and 11.4 shall apply to any proceeding covered by this
Section 11.5(b).
Article 12 Term and Termination
          12.1 Term. This Agreement shall be effective as of the Effective Date
and shall remain in effect on a country-by-country and Licensed
Product-by-Licensed Product basis until expiration of all royalty obligations
hereunder, unless sooner terminated as provided in this Article 12. Upon
expiration of this Agreement, Genentech’s licenses pursuant to Section 2.1 shall
become fully paid-up, perpetual licenses. For the purposes of this Agreement,
“Term” shall mean the period commencing with the Effective Date through to the
date of such expiration or earlier termination referenced in the first sentence
of this Section, and in the event this Agreement is terminated or expires only
with respect to a particular Licensed Product [*], “Term” of this Agreement as
it applies to such Licensed Product [*] shall terminate as of the effective
termination or expiration date for such Licensed Product [*] as specified in
this Article 12.
          12.2 Termination for Convenience. Genentech shall have the right to
terminate any Feasibility Study, Project Plan, or SOW, or the MSA or this
Agreement (each in its entirety [*]), at any time in its sole discretion by
giving [*] prior written notice to SurModics.
          12.3 Termination for Material Breach. SurModics may terminate this
Agreement [*] for breach by Genentech of its material obligations hereunder.
Genentech may terminate this Agreement in its entirety [*] for breach by
SurModics of its material obligations hereunder. Provided, however that the
terminating Party gives the breaching Party written notice of such breach
indicating its intent to terminate and the breach remains uncured after the
expiration of [*] after such written notice was given. Notwithstanding the
foregoing, if the allegedly breaching Party disputes in good faith such material
breach or its failure to cure such breach by written notice to the other Party
within such [*] period, then such dispute shall be submitted to the dispute
resolution procedures set forth in Article 15. In that event, the notifying
Party does not have the right to terminate until it has been determined,
pursuant to the procedures set forth in Article 15, that the allegedly breaching
Party is in material breach of this Agreement, and such breaching Party further
fails to cure such breach within [*] after the conclusion of any proceedings
under Article 15.
          12.4 Termination on Challenge. [*]
          12.5 Termination for Bankruptcy.
               (a) Bankruptcy. Genentech may terminate this Agreement
immediately upon (i) the bankruptcy, insolvency, liquidation, dissolution or
cessation of operations of SurModics; (ii) the filing of any voluntary petition
for bankruptcy, dissolution, liquidation or
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

22



--------------------------------------------------------------------------------



 



CONFIDENTIAL
winding-up of the affairs of SurModics; (iii) any assignment by SurModics for
the benefit of creditors; (iv) the filing of any involuntary petition for
bankruptcy, dissolution, liquidation or winding-up of the affairs of SurModics
that is not dismissed within [*] of the date on which it is filed or commenced;
or (v) upon any final judicial or administrative determination that this
Agreement violates, or if continued would violate, in a substantial manner, any
provision of the Federal Internal Revenue Code.
               (b) Survival of the License. The licenses granted to Genentech
under this Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the “Bankruptcy Code” (i.e., Title 11, U.S. Code), licenses of
rights to “intellectual property” as defined under Section 101(56) of the
Bankruptcy Code. The Parties agree that Genentech shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code in the event
of a bankruptcy by SurModics.
          12.6 Effects of Termination or Expiration.
               (a) In General. Termination or expiration of this Agreement shall
not affect the rights and obligations of the Parties that accrued prior to the
effective date of such termination or expiration. In particular, no termination
or expiration of this Agreement shall relieve Genentech of its obligation to pay
any milestone payments or royalty payments that accrued prior to such
termination or expiration. In addition, no termination of this Agreement shall
relieve Genentech of its obligation to pay SurModics for any amounts accrued by
SurModics, and any non-cancelable fees and expenses committed by SurModics, in
each case prior to the effective date of such termination in the performance of
its activities under this Agreement and otherwise in accordance with a Program
Budget. Within [*] after the date of any termination, SurModics shall provide
Genentech with an accounting for any such accrued and/or any non-cancelable
amounts which may include reasonable non-cancelable obligations properly
incurred for the applicable Feasibility Study, Project Plan, or SOW and
reasonable wind-down activities by SurModics prior to the effective date of
termination to extent such obligations cannot reasonably be mitigated. Within
[*] after SurModics provides Genentech with such accounting, Genentech shall pay
SurModics the amounts due for such activities properly performed.
               (b) Termination for Convenience; Termination for Genentech’s
Material Breach; Termination on Challenge. Upon any voluntary termination of
this Agreement by Genentech pursuant to Section 12.2, by SurModics for a
material breach by Genentech pursuant to Section 12.3, or by SurModics for a
Challenge pursuant to Section 12.4 with respect to each [*] for which such right
of termination is exercised (each a “Terminated [*]”): (i) to the extent not
already completed, the activities under this Agreement or the MSA for such
Terminated [*] shall immediately terminate; (ii) the rights and licenses granted
to Genentech under Section 2.1 with respect to Licensed Products Directed to
such Terminated [*], and not otherwise applicable to other [*] or Licensed
Products, shall immediately terminate; (iii) all rights and licenses granted to
SurModics under Section 2.4 with respect to such Terminated [*], and not
otherwise applicable to other [*], shall immediately terminate; (iv) the
limitations regarding Third Party Microparticles Products under Section 4.4 with
respect only to a Terminated [*] shall terminate; (v) Genentech’s rights under
Section 2.3 (except with respect to Section 2.3(v) as may be applicable to such
Terminated [*]) shall survive any termination other then a termination of this
Agreement in its entirety; (vi) each Party shall return or destroy,
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

23



--------------------------------------------------------------------------------



 



CONFIDENTIAL
subject to the terms of Section 9.6, any Confidential Information of the other
Party related to such Terminated [*] and not otherwise applicable to other [*];
and (vii) Sections 10.2, 10.3, 11.2, 11.3, and 11.4 shall survive with respect
to Licensed Products Directed to a Terminated [*]. Except as set forth in this
Section 12.5(b), all rights and obligations of each Party under this Agreement
with respect to such Terminated [*] and Licensed Products Directed to such
Terminated [*] shall immediately terminate, and any provisions and rights
applicable to other [*] or Licensed Products shall survive. [*]
               (c) [*].
          12.7 [*].
          12.8 Survival. The rights and obligations set forth in this Agreement
shall extend beyond the Term or termination of this Agreement only to the extent
expressly provided in this Agreement. In addition to as set forth in this
Article 12, and without limiting the foregoing, Article 1, Section 2.5, Articles
9, 10, and 11 (except 11.1) Sections 12.5(c), 12.6, 12.7 and 12.8, Articles 14
and 15, and Sections 16.1, 16.4, 16.5, 16.6, and 16.7, 16.8, 16.9, and 16.10
shall survive expiration or termination of this Agreement for any reason, but in
all cases shall be interpreted to exclude the subject matter of non-surviving
terms.
Article 13 Representations, Warranties and Disclaimers
          13.1 Mutual Representations and Warranties. Each Party hereby
represents and warrants to the other Party as follows:
               (a) it is duly organized and validly existing under the laws of
the state of its organization and has full corporate power and authority to
enter into this Agreement and carry out the provisions hereof;
               (b) the execution, delivery and performance of this Agreement by
it does not violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it; and
               (c) it has not, prior to the Effective Date, entered into and
shall not, following the Effective Date, enter into any agreement, instrument or
understanding, oral or written, that materially conflicts in any way with this
Agreement or its obligations hereunder.
               (d) it has the right to grant the rights and licenses described
in this Agreement.
          13.2 SurModics Representations and Warranties. SurModics represents
and warrants to Genentech that,
               (a) SurModics has the full right, power and authority, and has
obtained all approvals, permits or consents necessary, to enter into this
Agreement and the [*] (as defined in Section 1.13), to perform all of its
obligations, and to grant the licenses provided hereunder.
               (b) SurModics has not, prior to the Effective Date, entered into
and shall not, following the Effective Date, enter into any agreement and has
not granted any now existing,
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

24



--------------------------------------------------------------------------------



 



CONFIDENTIAL
or agreed to grant any future, license, right or privilege which agreement,
license, right or privilege conflicts in any way with this Agreement, the
licenses granted, or SurModics’ obligations hereunder.
               (c) SurModics owns or Controls the SurModics IP Rights licensed
to Genentech hereunder.
               (d) as of the Effective Date, to its knowledge, the SurModics
Patents set forth on Exhibit C are free and clear of any liens or encumbrances,
and following the Effective Date SurModics will not knowingly encumber the
SurModics Patents with any liens or encumbrances.
[*]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

25



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          13.3 DISCLAIMER. THE WARRANTIES SET FORTH IN THIS ARTICLE 13 ARE IN
LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO,
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE; WARRANTIES OF
INTELLECTUAL PROPERTY VALIDITY OR NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL
PROPERTY; WARRANTIES OF SUCCESSFUL DEVELOPMENT OR COMMERCIALIZATION; AND ALL
SUCH OTHER WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.
Article 14 Indemnification, Insurance, Limitations on Liability
          14.1 Indemnification by SurModics. Unless otherwise provided herein,
SurModics shall indemnify, hold harmless and defend Genentech, its Affiliates
and their directors, officers, employees and agents (the “Genentech
Indemnitees”) from and against any and all damages, judgments, liabilities,
expenses and/or losses [*]
          14.2 Indemnification by Genentech. Unless otherwise provided herein,
Genentech shall indemnify, hold harmless and defend SurModics and its directors,
officers, employees and agents (the “SurModics Indemnitees”) from and against
any and all Losses to the extent that such Losses arise out of [*]
          14.3 Procedure. The indemnities set forth in this Article 14 are
subject to the condition that the Party seeking the indemnity shall promptly
notify the indemnifying Party on being notified or otherwise made aware of Claim
and the indemnifying Party being permitted to defend and control any proceedings
with the other Party being permitted to participate at its own expense (unless
there is a conflict of interest which would prevent representation by joint
counsel, in which event the indemnifying Party shall pay for the indemnified
Party’s counsel). Provided, however, that (a) the Party seeking indemnity
reasonably cooperates in any such defense (at the indemnifying Party’s expense),
and (b) the indemnifying Party may not settle the liability, claim, suit, action
or expense, or otherwise consent to any judgment, without the written consent of
the other Party (such consent not to be unreasonably withheld).
          14.4 Insurance.
               (a) General. Each Party shall maintain insurance coverage as set
forth in this Section 14.4 at its own cost; provided, however, Genentech has the
right, in its sole discretion, to self-insure, in part or in whole, for any such
coverage. Insurance coverage shall be primary insurance with respect to each
Party’s own participation under this Agreement and shall be maintained with an
insurance company or companies having an A.M. Best’s rating (or its equivalent)
of A-VII or better. On request, each Party shall provide to the other Party
certificates of insurance evidencing the insurance coverage required under this
Section 14.4. Each Party shall provide to the other Party at least [*] prior
written notice of any cancellation, nonrenewal or material change in any of the
required insurance coverages.
               (b) Commercial General Liability. For as long as a Party is
performing obligations under the Agreement, and thereafter as required under
this Section 14.4, each Party shall maintain commercial general liability
(“CGL”) insurance, including contractual liability, at a combined single limit
for bodily injury and property damage liability [*].
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

26



--------------------------------------------------------------------------------



 



CONFIDENTIAL
               (c) Form of CGL. The CGL insurance policies shall be under an
occurrence form, but if only a claims-made form is available to a Party, such
Party shall maintain the insurance [*]. Each Party shall name the other Party as
an additional insured under its CGL insurance policy.
               (d) Workers’ Compensation and Employers’ Liability Insurance.
Each Party shall maintain (i) workers’ compensation insurance according to
applicable law and (ii) employers’ liability insurance, in the minimum amount of
[*].
[*]
          14.5 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE
DAMAGES, HOWEVER CAUSED, ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS
RIGHTS HEREUNDER, INCLUDING, WITHOUT LIMITATION LOST PROFITS, REGARDLESS OF
WHETHER ARISING FROM BREACH OF CONTRACT, WARRANTY, TORT, STRICT LIABILITY, OR
OTHERWISE, EVEN IF THE PARTY IS ADVISED OF THE POSSIBILITY OF SUCH LOSS OR
DAMAGE OR IF SUCH LOSS OR DAMAGE COULD HAVE BEEN REASONABLY FORESEEN.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY.
Article 15 Dispute Resolution
          15.1 Disputes. “Dispute” means any controversy, claim or legal
proceeding arising out of or relating to this Agreement, or the breach,
termination, or invalidity thereof. Notwithstanding the foregoing, Disputes
shall not include any disagreements solely about decisions for which one Party
has final decision making authority under this Agreement.
          15.2 Internal Resolution. Except as otherwise expressly provided in
this Agreement (including under Section 3.6), any Disputes shall be first
referred to the Parties’ Senior Executives for resolution, prior to proceeding
under the other provisions of this Article 15. A Dispute shall be referred to
such executives upon one Party providing the other Party with written notice
that such Dispute exists, and such executives, or their designees, shall attempt
to resolve such Dispute through good faith discussions. In the event that such
Dispute is not resolved within [*] of such other Party’s receipt of such written
notice, either Party may initiate the Dispute resolution procedures set forth in
Section 15.3. The Parties agree that any discussions between such executives, or
their designees, regarding such Dispute do not constitute settlement
discussions, unless the Parties agree otherwise in writing.
          15.3 Arbitration.
               (a) Rules. Except as otherwise expressly provided in this
Agreement (including, without limitation, under Section 3.6 and this
Article 15), the Parties agree that any Dispute not resolved internally by the
Parties in accordance with Section 15.2 shall be resolved through binding
arbitration conducted by the American Arbitration Association in accordance with
the then prevailing Commercial Arbitration Rules of the American Arbitration
Association
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

27



--------------------------------------------------------------------------------



 



CONFIDENTIAL
(for purposes of this Article 15, the “Rules”), except as modified in this
Agreement, applying the substantive law specified in Section 16.
               (b) Arbitrators; Location. Each Party shall select one
(1) arbitrator, and the two (2) arbitrators so selected shall choose a third
arbitrator. All three (3) arbitrators shall serve as neutrals and have at least
ten (10) years of (a) dispute resolution experience (which may include judicial
experience) or (b) legal or business experience in the biotech or pharmaceutical
industry. In any event, at least one (1) arbitrator shall satisfy the foregoing
experience requirement under clause (b). If a Party fails to nominate its
arbitrator, or if the Parties’ arbitrators cannot agree on the third arbitrator,
the necessary appointments shall be made in accordance with the Rules. Once
appointed by a Party, such Party shall have no ex parte communication with its
appointed arbitrator. The arbitration proceedings shall be conducted in San
Francisco, California if SurModics initiates the arbitration or in Minneapolis,
Minnesota if Genentech initiates the arbitration.
               (c) Procedures; Awards. Each Party agrees to use reasonable
efforts to make all of its current employees available, if reasonably needed,
and agrees that the arbitrators may deem any party as “necessary.” The
arbitrators shall be instructed and required to render a written, binding,
non-appealable resolution and award on each issue that clearly states the basis
upon which such resolution and award is made. The written resolution and award
shall be delivered to the Parties as expeditiously as possible, but in no event
more [*] after conclusion of the hearing, unless otherwise agreed by the
Parties. Judgment upon such award may be entered in any competent court or
application may be made to any competent court for judicial acceptance of such
an award and order for enforcement. Each Party agrees that, notwithstanding any
provision of applicable laws or of this Agreement, it will not request, and the
arbitrators shall have no authority to award, punitive or exemplary damages
against any Party.
               (d) Costs. The “prevailing” Party, as determined by the
arbitrators, shall be entitled to (i) its share of fees and expenses of the
arbitrators and (ii) its attorneys’ fees and associated costs and expenses. In
determining which Party “prevailed,” the arbitrators shall consider (1) the
significance, including the financial impact, of the claims prevailed upon and
(2) the scope of claims prevailed upon, in comparison to the total scope of the
claims at issue. If the arbitrators determine that, given the scope of the
arbitration, neither Party “prevailed,” the arbitrators shall order that the
Parties (A) share equally the fees and expenses of the arbitrators and (B) bear
their own attorneys’ fees and associated costs and expenses.
               (e) Interim Equitable Relief. Notwithstanding anything to the
contrary in this Section 15.3, in the event that a Party reasonably requires
relief on a more expedited basis than would be possible pursuant to the
procedure set forth in Section 15.3, such Party may seek a temporary injunction
or other interim equitable relief in a court of competent jurisdiction pending
the opportunity of the arbitrators to review the decision under Section 15.3.
Such court shall have no jurisdiction or ability to resolve Disputes beyond the
specific issue of temporary injunction or other interim equitable relief.
               (f) Protective Orders; Arbitrability. At the request of either
Party, the arbitrators shall enter an appropriate protective order to maintain
the confidentiality of information produced or exchanged in the course of the
arbitration proceedings. The arbitrators shall have the power to decide all
questions of arbitrability.
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

28



--------------------------------------------------------------------------------



 



CONFIDENTIAL
               (g) Expedited Review. With respect to any dispute brought by
either Party, no later than [*] after selection of the third arbitrator in
accordance with Section 15.3(b), the Parties and their representatives shall
hold a preliminary meeting with the arbitrators, to mutually agree upon and
thereafter follow procedures seeking expedite in a timely manner the
arbitration. Failing any such mutual agreement, the arbitrators will design and
the Parties shall follow procedures to such effect.
          15.4 Subject Matter Exclusions. Notwithstanding the provisions of
Section 15.3, any Dispute not resolved internally by the Parties pursuant to
Section 15.2 that involves the validity, infringement or enforceability or claim
construction of a Patent, or defenses to any of the foregoing (a) that is issued
in the United States shall be subject to actions before the United States Patent
and Trademark Office and/or submitted to a federal court of appropriate
jurisdiction; and (b) that is issued in any other country (or region) shall be
brought before an appropriate regulatory or administrative body or court in that
country (or region), and the Parties hereby consent to the jurisdiction and
venue of such courts and bodies.
Article 16 MISCELLANEOUS
          16.1 Governing Law. This Agreement shall be governed by and construed
under the laws of the State of New York (other than Section 5-1401 of the New
York General Obligations Law), without regard to conflict of laws principles.
The Parties hereby exclude from this Agreement the application of the United
Nations Convention on Contracts for the International Sale of Goods.
          16.2 Assignment. Except as otherwise expressly provided in this
Agreement, neither Party may assign this Agreement, in whole or in part, without
the prior written consent of the other Party, such consent not to be
unreasonably withheld. Either Party may assign this Agreement, in its entirety,
to (a) an Affiliate or (b) an acquirer of all its capital stock (by reverse
triangular merger or otherwise), a successor by merger or consolidation or an
acquirer of all or substantially all its assets relating to the subject matter
of this Agreement, provided, in each case, that the party to which this
Agreement is assigned expressly agrees in writing to assume and be bound by the
obligations of the assigning Party under this Agreement. A copy of such writing
shall be provided to the non-assigning Party within [*] of the assignment.
Subject to the foregoing, this Agreement will inure to the benefit of and bind
the Parties’ successors and assigns. Any assignment in contravention of the
foregoing shall be null and void.
          16.3 Force Majeure. Neither Party shall be deemed to have breached
this Agreement for failure to perform its obligations under this Agreement to
the extent such failure results from causes beyond the reasonable control of the
affected Party, including acts of God, earthquakes, fires, floods, embargoes,
wars, acts of terrorism, insurrections, riots, civil commotions and similar
events. If a force majeure event occurs, the Party unable to perform shall
promptly notify the other Party of the occurrence of such event, and the Parties
shall meet (in person or telephonically) promptly thereafter to discuss the
circumstances relating thereto. The Party unable to perform shall (a) provide
reasonable status updates to the other Party from
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

29



--------------------------------------------------------------------------------



 



CONFIDENTIAL
time to time, (b) use commercially reasonable efforts to mitigate any adverse
consequences arising out of its failure to perform and (c) resume performance as
promptly as possible.
          16.4 Relationship of the Parties. The Parties to this Agreement are
independent contractors, and nothing contained in this Agreement shall be deemed
or construed to create a partnership, joint venture, employment, franchise,
agency or fiduciary relationship between the Parties.
          16.5 Notices. All notices, requests, demands, and other communications
relating to this Agreement shall be in writing and shall be delivered in person
or by mail, courier or facsimile transmission (with a confirmation copy
forwarded by courier or mail). Notices sent by mail shall be sent by first class
mail or the equivalent, registered or certified, postage prepaid, and shall be
deemed to have been given on the date actually received. Notices sent by courier
shall be sent using a service which provides traceability of packages. Notices
shall be sent as follows:
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

30



--------------------------------------------------------------------------------



 



CONFIDENTIAL

     
Notices to SurModics:
  with a required copy (which alone shall not
 
  constitute notice) to each of:
SurModics, Inc.
   
9924 W. 74th Street
  SurModics, Inc.
Eden Prairie, MN 55344
  2855 Michelle Drive, Suite 190
Attn: Chief Executive Officer
  Irvine, CA 92606
[*]
  Attn: President, Ophthalmology Division
 
  [*]
 
   
 
  SurModics Pharmaceuticals Inc.
 
  750 Lakeshore Parkway
 
  Birmingham, Alabama 35211
 
  Attn: President
 
  [*]
 
   
Notices to Genentech:
  with a required copy (which alone shall not
 
  constitute notice) to each of:
Genentech Inc.
   
1 DNA Way
  Genentech Inc.
South San Francisco, CA 94080
  1 DNA Way
Attention: Corporate Secretary
  South San Francisco, CA 94080
[*]
  Attention: Vice President, Alliance Management
 
  [*]
 
   
 
  and
 
   
 
  F. Hoffmann-La Roche Ltd
 
  Grenzacherstrasse 124
 
  CH-4070 Basel
 
  Switzerland
 
  [*]

          16.6 Amendment; Waiver. Except as otherwise expressly provided in this
Agreement, no amendment to this Agreement shall be effective unless made in
writing and executed by an authorized representative of each Party. A Party’s
failure to exercise, or delay in exercising, any right, power, privilege or
remedy under this Agreement shall not (a) operate as a waiver thereof or (b)
operate as a waiver of any other right, power, privilege or remedy. A waiver
will be effective only upon the written consent of the Party granting such
waiver.
          16.7 Construction; Captions. Each Party acknowledges that it
participated in the negotiation and preparation of this Agreement and that it
had the opportunity to consult with an attorney of its choice in connection
therewith. Ambiguities, if any, in this Agreement shall not be construed against
either Party, irrespective of which Party may be deemed to have drafted the
Agreement or authorized the ambiguous provision. Capitalized terms defined in
the singular
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

31



--------------------------------------------------------------------------------



 



CONFIDENTIAL
shall include the plural and vice versa. The terms “includes” and “including”
mean “includes, without limitation,” and “including, without limitation,”
respectively. Titles, headings and other captions are for convenience only and
shall not affect the meaning or interpretation of this Agreement.
          16.8 Severability. If any of the provisions of this Agreement are held
to be illegal, invalid or unenforceable, such illegal, invalid or unenforceable
provisions shall be replaced by legal, valid and enforceable provisions that
will achieve to the maximum extent possible the intent of the Parties, and the
other provisions of this Agreement shall remain in full force and effect.
          16.9 Entire Agreement. This Agreement, the Master Services Agreement
and the Existing Feasibility Study contain the entire understanding between the
Parties with respect to the subject matter hereof and supersedes and terminates
all prior agreements, understandings and arrangements between the Parties with
respect to such subject matter, whether written or oral.
          16.10 Genentech Entities. GNE and Roche shall be jointly and severally
liable for all acts and omissions of Genentech, and their respective Affiliates,
relating to or in connection with this Agreement, and any act or omission of, or
notice to, either of them shall constitute the act or omission of, or notice to,
each of them. Genentech shall cause each Affiliate who is licensed hereunder to
be bound by the terms and conditions of this Agreement as if each were an
original signatory to this Agreement, and shall be liable for all acts and
omissions of any such Affiliate in connection therewith.
          16.11 Counterparts; Facsimiles. This Agreement may be executed in two
(2) or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. A facsimile or
electronic pdf copy of this Agreement, including the signature pages hereto,
will be deemed to be an original.
* * * * *
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

32



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     IN WITNESS WHEREOF, the Parties hereto have caused the Agreement to be
executed by their duly authorized representative.

                  SurModics, Inc.   Genentech, Inc.    
 
               
By:
Name:
  /s/ Bruce J Barclay
 
Bruce J Barclay   By:
Name:   [*]
 
[*]    
Title:
  President and Chief Executive Officer   Title:   [*]    
 
                        F. Hoffmann-La Roche Ltd    
 
               
 
      By:
Name:   [*]
 
[*]    
 
      Title:   [*]    
 
               
 
      By:
Name:   [*]
 
[*]    
 
      Title:   [*]    

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT A
MASTER SERVICES AGREEMENT
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
MASTER SERVICE AGREEMENT
by and between
Genentech, Inc.,
F. Hoffmann-La Roche, Ltd.
and
SurModics, Inc.
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



MASTER SERVICE AGREEMENT
by and between
Genentech, Inc. and SurModics.
THIS MASTER SERVICE AGREEMENT (the “MSA”) is entered into as of the 5th day of
October 2009 (“Effective Date”) by and between Genentech, Inc., a Delaware
corporation, with offices located at 1 DNA Way, South San Francisco, CA 94080
(“GNE”) and F. Hoffmann-La Roche, Ltd., Grenzacherstrasse 124, CH 4070 Basel,
Switzerland (“Roche”) (GNE and Roche together referred to as “Genentech”) and
SurModics, Inc. a Minnesota corporation with a principal place of business at
9924 West 74th Street, Eden Prairie, MN 55344 (SurModics, Inc. together with its
Affiliates hereinafter referred to as “SurModics”) (each individually a “Party”
and collectively, the “Parties”).
RECITALS
WHEREAS, the Parties have entered into a License and Development Agreement
effective as of the date hereof (the “License Agreement”); and
WHEREAS, as part of the License Agreement, Genentech desires to purchase from
SurModics, and SurModics desires to supply to Genentech, Product and Raw
Materials (as hereinafter defined) in the Territory (as hereinafter defined)
pursuant to the terms set forth herein.
NOW, THEREFORE, in consideration of the premises and the undertakings of the
Parties hereinafter set forth, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
     Capitalized terms used but not defined herein shall have the meanings set
forth in the License Agreement. As used in this MSA, the following terms,
whether used in the singular or the plural, shall have the meanings set forth in
this Article:
1.1 “Acceptance Criteria” shall be defined in the applicable SOW.
1.2 “Acquisition Cost” is defined in Section 13.3.4(b).
1.3 “Approved Suppliers” is defined in Section 5.5.2.
1.4 “BLA” means a Biologics License Application and amendments thereto filed
pursuant to the requirements of the FDA, as defined in 21 C.F.R. § 600 et seq.,
for FDA approval of a therapeutic biological product.
1.5 “Decommissioning” is defined in Section 13.3.4.
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



1.6 “EMEA” means the European Union European Medicines Evaluation Agency, or any
successor agency.
1.7 “European Union” means the countries of Austria, Belgium, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland,
Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland,
Portugal, Slovakia, Slovenia, Spain, Switzerland, Sweden, United Kingdom and any
additional countries that may subsequently become members of the European Union.
1.8 “Facility” means the SurModics’ manufacturing facility at the location
specified under the applicable SOW, or such other manufacturing facility of
SurModics as Genentech may approve in writing.
1.9 “FDA” means the United States Food and Drug Administration, or any successor
agency thereto.
1.10 “GNE Materials” means any physical embodiments, supplies or materials
provided to SurModics by or on behalf of GNE in connection with the Services,
including the Compounds.
1.11 “Good Manufacturing Practices”, “GMP” or “cGMP” means current Good
Manufacturing Practices pursuant to the U.S. Food, Drug and Cosmetic Act and any
U.S. regulations found in Title 21 of the U.S. Code of Federal Regulations
(including Parts 11, 210 and 211) and other regulations, policies, or
guidelines, as applicable to the Manufacture of Products hereunder.
1.12 “Joint Management Team” or “JMT” is defined in Section 3.2.
1.13 “Manufacture,” “Manufactured” or “Manufacturing” means, except as otherwise
provided in a SOW, the manufacture, inspection, storage and/or packaging of
Product.
1.14 “Manufacturing Documentation” means all data, documents and records
describing or otherwise related to the Manufacturing Process (or any part
thereof) provided to SurModics by or on behalf of GNE or provided to GNE by or
on behalf of SurModics as required by, and in connection with, this MSA or the
Quality Agreement [*].
1.15 “Manufacturing Process” means the process for the Manufacture of Product
pursuant to this MSA, the Quality Agreement and the Manufacturing Documentation,
as such process may be changed from time to time in accordance with this MSA.
1.16 “Manufacturing Joint Steering Committee” or “Manufacturing JSC” is defined
in Section 3.3.
1.17 “Non-Conforming” means, (a) with respect to a Product, a Product
Manufactured by SurModics pursuant to this MSA that (i) fails to conform to the
Specifications or Acceptance Criteria; or (ii) was not Manufactured in
compliance with the Specifications,
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

2



--------------------------------------------------------------------------------



 



cGMPs, the Manufacturing Documentation, the Quality Agreement, the Standard
Operating Procedures and all applicable laws and (b) with respect to any other
deliverable, a deliverable that fails to conform to the requirements of this MSA
or the Quality Agreement.
1.18 “PFSB” means the Japan Pharmaceutical and Food Safety Bureau of the
Ministry of Health, Labour, and Welfare and its review agency, the
Pharmaceutical and Medical Devices Agency, or any successor agency thereto.
1.19 “Product” means the Licensed Product or the SurModics Raw Material
specified in the applicable SOW.
1.20 “Quality Agreement” means that certain quality agreement entered into by
the Parties, as the same may be amended from time to time by the Parties.
1.21 “Raw Materials” means the materials used in the Manufacturing Process,
including, but not limited to, chemicals, reagents, chromatography resins, and
filters; and any materials used for testing, validation, qualification or other
activities required to implement and support the Manufacturing Process at the
Facility. Raw Materials include the SurModics Raw Materials.
1.22 “Regulatory Authority” means any national (e.g., the FDA), supra-national
(e.g., the EMEA), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity, in any jurisdiction of
the world, involved in the granting of Regulatory Approval.
1.23 “Services” means the activities in support of GXP compliant Development
and/or Manufacturing of a Product, including: manufacturing, process development
and scale-up, bulk production and fill/finish work associated with the supply of
such Product for research, preclinical and clinical studies and related quality
assurance and quality control activities, packaging, storage, stability, release
testing, and/or quality control services and other related services provided by
SurModics to GNE with respect to such Product under this MSA, as further defined
in the applicable SOW.
1.24 “Specifications” are defined in the applicable SOW and/or Quality
Agreement.
1.25 “Standard Operating Procedures” or “SOPs” means the standard operating
procedures established by SurModics generally.
1.26 “Term” is defined in Section 13.1.
1.27 “United States” means the United States of America, its territories and
possessions, Guam and the Commonwealth of Puerto Rico.
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

3



--------------------------------------------------------------------------------



 



ARTICLE 2
RELATED AGREEMENTS AND EXHIBITS
2.1 Statements of Work.
     2.1.1 In General. A description of the Services to be performed and the
Product to be Developed and/or Manufactured and supplied by SurModics for each
project agreed upon by the Parties (each, a “Project”) shall be contained in
individual appendices to this MSA (each, a “SOW”, a form of which is attached
hereto as Exhibit A), executed by a duly authorized officer of each Party. Each
SOW shall include all applicable process requirements, a list of any
deliverables, regulatory compliance requirements, the anticipated period of
performance, a Program Budget for Services [*], delivery schedules, [*], and
quantity requirements. The Parties agree to negotiate, in good faith, payment
criteria for each task in a SOW under a Program Budget [*]. Each SOW shall be
subject to and deemed a part of this MSA. No SOW, or any modification thereto,
shall be attached to or made a part of this MSA without first being executed by
the Parties hereto in a writing which specifically references this MSA. To the
extent any terms set forth in a SOW conflict with the terms set forth in this
MSA, the terms of this MSA shall control unless otherwise expressly agreed by
the Parties in such SOW.
     2.1.2 Changes to a SOW. Except as otherwise provided in Section 5.8 below
for changes related to regulatory requirements, if GNE reasonably determines
that modifications to a SOW are required, GNE shall communicate those proposed
modifications to SurModics and the reasons therefore in writing, and the Parties
shall negotiate in good faith to implement mutually acceptable modifications in
an amended SOW, including any change in the timelines, budget and fees.
     2.1.3 Change Order Process.
          (a) Any change in the scope of work, timeline, the corresponding
Program Budget, and/or the Project specific compensation terms or payment
schedule for an individual Project will require a written amendment to the
applicable SOW (“Change Order”). For clarity, Change Orders amend only the
applicable SOW and not the terms and conditions of this MSA. Each Change Order
will detail the requested changes to the applicable scope of work, timeline,
corresponding Program Budget, Project specific compensation terms, or payment
schedule. Both Parties agree to act in good faith and promptly when considering
a Change Order requested by the other Party.
          (b) If the scope of a Project does not change but SurModics must
perform additional work in order to perform the Services for the Project in
accordance with the applicable SOW (i.e. in compliance with the Manufacturing
Process), and such additional work is due to circumstances primarily within
SurModics’ control, SurModics will perform the additional work at no charge to
GNE. For clarity, and except as set forth in Section 6.2.2 below, Genentech will
be responsible for the cost of any additional GNE Material required in the
performance of such additional work,. The Parties agree that termination of
either a Project or some of the Services to be performed in furtherance of the
completion of a Project, in each case before the completion of
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

4



--------------------------------------------------------------------------------



 



the Project, are changes in Project scope, and the affected Project budget and
payment schedule shall be modified accordingly.
2.2 Quality Agreement. The Parties have entered into a Quality Agreement
effective as of the date hereof (attached hereto as Exhibit B) that governs the
responsibilities related to quality systems and defines quality requirements for
the Product, including quality control, testing and release of the Product.
ARTICLE 3
MANAGEMENT OF PROJECT
3.1 In General. Each Party will be responsible for its internal decision making
process and for reasonably informing the other Party of decisions made affecting
the Services in a regular and timely manner. Without limiting the foregoing, the
Parties shall establish the joint team set forth herein to advise the Parties
and execute on certain matters relating to the Services under this MSA.
3.2 Joint Management Team (JMT)
     3.2.1 Formation. Within thirty (30) days of the Effective Date, the Parties
will establish a joint management team (the “Joint Management Team” or “JMT”) to
oversee and manage the Services under each SOW. If there are multiple SOWs
hereunder the Parties may specify separate JMT’s in the applicable SOW’s, and
each reference herein to “the JMT” or “the Joint Management Team” shall be a
reference to the JMT applicable to each SOW. The Joint Management Team shall
consist of such number of representatives of each Party as are reasonably
necessary to accomplish the goals of the SOW. Each Party shall promptly notify
the other Party of its initial appointees to each JMT. Subject to Section 3.2.2
(a), each Party shall be free to change its JMT representatives effective upon
written notice to the other Party.
     3.2.2 Management Team Leader.
          (a) Appointment. Within thirty (30) days of the Effective Date, each
Party shall appoint an employee to act as a primary contact for such Party in
connection with this MSA, including without limitation, all SOWs and any
Services and other activities conducted under any Project (each, a “Management
Team Leader”). The GNE Management Team Leader will be responsible for overall
leadership of the Joint Management Team. A Party may replace its Management Team
Leader at any time by providing written notice of the change to the other Party:
provided, SurModics shall have good faith consultation with GNE prior to the
change and provided further, any such new representative shall be no less
qualified than the representative being replaced and shall be mutually agreed to
by the Parties. GNE shall not unreasonably withhold its agreement to any such
new representative proposed by SurModics.
          (b) Responsibilities. The Joint Management Team, led by the Management
Team Leaders, will be responsible for [*]. The Management Team Leaders will
dialog regularly about the progress of the Services and use good faith efforts
to resolve any difficult issues
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

5



--------------------------------------------------------------------------------



 



regarding the Services addressed by the Joint Management Team as well as
facilitate expeditious resolution of any issues escalated to the Manufacturing
JSC.
3.3 Manufacturing Joint Steering Committee (Manufacturing JSC).
     3.3.1 Formation. Within thirty (30) days of the Effective Date, the Parties
will establish a Manufacturing Joint Steering Committee (the “Manufacturing
Joint Steering Committee” or “Manufacturing JSC”) to give direction and advice
to the Joint Management Team (or Teams if more than one Project is being worked
on by SurModics) relating to the Services. The Manufacturing Joint Steering
Committee will be made up of at least two senior level members from each Party,
representing functions within each Party directly involved in the Services;
provided, however, that no Party’s representative will serve on both the
Manufacturing JSC and either a JMT or JSC established under the License
Agreement. Either Party may replace any or all of its representatives at any
time by providing written notice to the other Party.
     3.3.2 Responsibilities. The Manufacturing Joint Steering Committee will be
responsible for [*].
3.4 Meetings.
     3.4.1 JMT Meetings. The JMT shall meet at least monthly during the course
of any SOW. These meetings may be called on a more frequent basis as reasonably
determined by the GNE Management Team Leader. These meetings may be held via
teleconference or videoconference but should be held face to face at least two
times per year, alternating between the Parties facilities or at such other
location as the Parties may otherwise agree. Each Party shall be responsible for
all of its own expenses of traveling to and participating in any of the JMT
meetings. SurModics will assume the project management responsibility for each
Project; documenting meetings, maintaining a project timeline, enabling risk
management planning and resource forecasting, and otherwise tracking the
progress of the Services under each Project for the Joint Management Team.
     3.4.2 Manufacturing JSC Meetings. The Manufacturing JSC shall meet at least
two (2) times per year during the term of this MSA. These meetings shall be held
face to face, alternating between the Parties facilities or at such other
location as the Parties may otherwise agree. By mutual agreement of the Parties,
meetings may also be held via teleconference or videoconference. Each Party
shall be responsible for all of its own expenses associated with travel to and
participating in any of Manufacturing JSC meetings.
3.5 Decisions.
     3.5.1 In General. The Management Team Leaders will be responsible for
making all decisions on day to day activities that do not materially impact
critical milestones, Program Budgets, or supply of materials. These decisions
may be made in the context of discussion at the Joint Management Team; [*].
Notwithstanding the foregoing, either Management Team Leader may escalate
material issues and disputes to the Manufacturing JSC.
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

6



--------------------------------------------------------------------------------



 



     3.5.2 GNE Decisions. Notwithstanding anything to the contrary in the
License Agreement, this MSA and/or the Quality Agreement, with respect to issues
relating to: (i) interpretation of quality or cGMPs, (ii) acceptability of
validation results, (iii) acceptability of Product testing (including in-process
testing), results or procedures, (iv) disposition of any Product (including
Non-Conforming Product) and/or (v) changes to a Manufacturing Process and/or
Specifications, in each case, [*]. SurModics shall use Commercially Reasonable
Efforts to effect any such implementation in accordance with a timeline approved
by GNE. [*]
3.6 Disputes. If the Manufacturing JSC is unable to resolve a material issue or
dispute presented to it, then either Party’s Manufacturing JSC representative
may escalate such Dispute to the JSC established under the License Agreement,
and such dispute shall be resolved in accordance with ARTICLE 3 of the License
Agreement.
3.7 Committee Term Limits. Either Party may, at its sole discretion, terminate
its participation on the JMT or the Manufacturing JSC at any time [*] of the
Effective Date by providing [*] written notice to the other Party. Should either
Party elect to terminate its JMT or Manufacturing JSC participation, the Parties
will amend the respective decision making and disclosure rights and obligations
enumerated in this Agreement to preserve the Parties’ respective decision making
and disclosure rights and obligations in the absence of participation through
the JMT or Manufacturing JSC.
3.8 No Deliverables. The Parties acknowledge and agree that the Manufacturing
JSC under this Agreement is strictly for the purposes of decision making and
governance of the activities conducted under a SOW to this MSA, and does not in
any way include any significant deliverable of either Party.
ARTICLE 4
SERVICES
4.1 General Obligations. Subject to the terms and conditions set forth in this
MSA and the License Agreement, during the Term, GNE hereby retains SurModics to
perform the Services specified in the SOW(s).
4.2 Compliance with Law; Facility Permits and Licenses. SurModics shall, and
shall ensure that its Project Personnel, perform the Services in accordance with
all applicable laws and regulations, including, without limitation applicable
GXPs. SurModics shall be responsible for obtaining and maintaining all
applicable licenses and permits required for it to perform the Services
hereunder.
4.3 Manufacturing Facility. Unless otherwise expressly agreed by the Parties in
writing (including in a SOW), all Services shall be performed by SurModics at
the Facility or by other SurModics’ personnel at SurModics’ locations. [*]
4.4 Project Personnel. It is understood that GNE is entering into this MSA, each
SOW and the Quality Agreement in reliance on the commitment by SurModics to
staff the Facility
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

7



--------------------------------------------------------------------------------



 



with managers, supervisors, engineers, technicians, inspectors, and other
personnel including, but not limited to, temporary employees, consultants and
sub-contractors (in accordance with Section 4.5 below), as SurModics deems
necessary, in each case having sufficient technical expertise to perform its
obligations under this MSA and the Quality Agreement (collectively, “Project
Personnel”). Without limiting any other provision of this MSA, so long as such
Project Personnel remain employed by SurModics, SurModics will ensure that such
individuals (not specific individuals but individuals with similar functional
expertise) are available to perform the obligations, as appropriate, to be
provided by SurModics hereunder. In addition, SurModics shall ensure that the
Management Team Leader and Project Personnel have read, understood and agreed to
be bound by obligations of confidentiality and non-use at least as restrictive
as those applicable to this MSA.
4.5 Subcontracting. SurModics shall not subcontract all or any portion of its
obligations under this MSA without GNE’s prior written approval and in
accordance with the Quality Agreement. In the event of such approval, the
applicable subcontract shall be consistent with the terms and conditions of this
MSA. [*]For the avoidance of doubt, SurModics may [*] to the extent such [*] are
under the general supervision of SurModics’ Project Personnel, and have
sufficient technical expertise, and SurModics is responsible to Genentech for
their performance.
4.6 [*]
ARTICLE 5
FACILITY MODIFICATIONS, EQUIPMENT, MATERIALS, DOCUMENTATION AND
IMPLEMENTATION
5.1 In General. Modification of the Facility and/or transfer of equipment,
materials and/or processes to be carried out in order to perform the Services at
the Facility, are summarized below and may be further described in detail in a
SOW, if applicable.
5.2 [*]
5.3 [*]
5.4 GNE Materials. GNE shall transfer to SurModics the GNE Materials and any
Manufacturing Documentation in Genentech’s Control necessary to perform the
Services as specified in the applicable SOW. Such transfer will be in accordance
with the applicable SOW. GNE and SurModics will make their personnel available
at the Facility and/or other facilities to enable the transfer and
implementation of each of the foregoing. Prior to delivery of GNE Materials to
SurModics, GNE shall provide documentation similar to that described in the
Quality Agreement and a Certificate of Analysis or other documentation (i.e.
certificate of testing, etc) as appropriate for the development stage of the GNE
Material for SurModics’ review and approval. SurModics shall approve or reject
such documents not more than [*] after receipt thereof, and may reject such
documents only as specifically set forth in the applicable Quality Agreement.
Upon SurModics’ approval of such documents, SurModics shall release GNE Material
for delivery to SurModics and GNE shall deliver the GNE Material to SurModics
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

8



--------------------------------------------------------------------------------



 



in accordance with the terms and conditions of this MSA. The provisions set
forth in the Quality Agreement regarding release shall control the procedures
and standards for release. For purposes hereof, “Certificate of Analysis” means,
as further specified in the Quality Agreement, for each shipment of GNE
Material, a document prepared by GNE: (a) listing the Manufacturing date(s) of
such GNE Material, and (b) certifying that all GNE Material in the shipment
conform to the specifications and were Manufactured in compliance with
specifications, cGMPs, the Quality Agreement, standard operating procedures and
all applicable laws. The Parties shall from time to time agree upon a format or
formats for the Certificate of Analysis to be used under this MSA.
5.5 Raw Materials & Change Parts.
     5.5.1 Raw Materials. [*] Specifications for the Raw Materials shall be set
forth in the SOW(s).
     5.5.2 [*]
     5.5.3 Testing and Evaluation of Raw Materials. SurModics shall perform all
testing and evaluation of the Raw Materials as required by the applicable SOW,
Specifications, Manufacturing Documentation, cGMPs, the Quality Agreement and
Standard Operating Procedures.
     5.5.4 [*]
5.6 Product Documentation. SurModics will maintain and retain true and accurate
books, records, test and laboratory data, validation data, reports and copies of
all other information related to the Services, including all information
required to be maintained and retained under the License Agreement, this MSA,
the Quality Agreement or applicable law (including cGMPs) (the “Records”).
SurModics will maintain all Records in separate forms and notebooks to the
extent reasonably possible (i.e., not commingled with other information) and
will maintain Records for at least that period specified in the License
Agreement and the Quality Agreement (or longer if required by law). GNE shall
have the right to review the Records at the Facility during the time such
Records are required to be maintained, as part of any audit conducted pursuant
to Section 7.2.
5.7 Changes to the Manufacturing Process. Except as otherwise expressly set
forth in the Quality Agreement, in the event that GNE is required by a
Regulatory Authority to change the Manufacturing Process, SurModics shall use
Commercially Reasonable Efforts to accommodate such required change, provided,
that if any such change to the Manufacturing Process renders obsolete or
unusable any Raw Materials used to manufacture the Product, and to the extent
such Raw Materials can not be utilized by SurModics for its other manufacturing
operations, GNE shall reimburse SurModics for the documented costs of such
materials and disposal costs, if any.
5.8 Regulatory Requirements for the Manufacturing Process and the Product. In
accordance with the terms of this MSA and the License Agreement, GNE shall be
responsible
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

9



--------------------------------------------------------------------------------



 



for obtaining and maintaining all Regulatory Approvals required to Develop and
Manufacture Product at the Facility; provided that SurModics shall use
Commercially Reasonable Efforts to timely prepare, assist and enable GNE with
obtaining and maintaining such Regulatory Approvals, including, without
limitation, by preparing, filing and maintaining IND amendments to any existing
FDA licenses held by SurModics.
ARTICLE 6
SUPPLY
6.1 In General. During the Term, and subject to the terms and conditions of this
MSA and the License Agreement (including, without limitation, for supply of
Licensed Product [*], SurModics agrees to supply to GNE, and GNE agrees to
purchase from SurModics, such amounts of Product and other deliverables as set
forth in the applicable SOW.
6.2 Acceptance of Product and Other Deliverables.
     6.2.1 Acceptance.
          (a) Product. Prior to delivery of Product to GNE, SurModics shall
provide Genentech with [*]. Upon GNE’s approval of such documents, GNE shall
release the Product for delivery in accordance with the Quality Agreement, and
SurModics shall deliver the Product in accordance with the terms and conditions
of this MSA. The provisions set forth in the Quality Agreement regarding release
shall control the procedures and standards for release. For purposes hereof,
“Certificate of Analysis” means, as further specified in the Quality Agreement,
for each shipment of Product, a document prepared by SurModics: [*]. The Parties
shall from time to time agree upon a format or formats for the Certificate of
Analysis to be used under this MSA.
          (b) Other Deliverables. Upon receipt of any deliverable specified in
an SOW other than Products, GNE (or its designee) shall, as appropriate, perform
any testing and review required for such deliverable per any Acceptance Criteria
in the SOW, and for the requirements of the Quality Agreement. Such testing and
review will be completed within [*] of its receipt or such other period of time
specified in a SOW.
     6.2.2 Non-Conforming Product. In accordance with Section 7.1 of the Quality
Agreement, GNE will notify SurModics of any claim that Product is Non-Conforming
upon GNE discovering such Product is Non-Conforming, but no later than [*] after
receipt of such Product and its associated Manufacturing Documentation by GNE
from SurModics. [*]
     6.2.3 Replacement Product. [*]
6.3 Delivery of Product.
     6.3.1 Shipping; Title.
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

10



--------------------------------------------------------------------------------



 



          (a) SurModics shall ship the Product (and any other deliverables) to
such destinations chosen by GNE to the extent that such shipments are permitted
by law for SurModics given the regulatory requirements of the exporting and the
importing countries. Unless otherwise requested by GNE, SurModics shall arrange
for the delivery of Product (or such other deliverables) from the Facility to
such permitted destinations by carriers acceptable to, and in accordance with,
GNE’s shipping instructions on [*].
          (b) SurModics will provide customary export documentation, as
specified by GNE or by separate delivery and shipment documentation
instructions, together with each shipment of Product (or such other
deliverables). At SurModics’ request, GNE shall assist SurModics with export
consultant expertise regarding shipment of Product. SurModics shall also provide
GNE with all relevant shipping information (e.g., carrier, shipment details,
scheduled arrival date, quantity) prior to or coincident with shipping any
Product (or such other deliverables) to GNE. SurModics shall also provide GNE
with all relevant storage and handling instructions for such Product with each
shipment and GNE agrees to comply with such instructions.
          (c) GNE shall be the importer of record of each shipment of Product
(or such other deliverables) shipped to GNE. In conjunction therewith, prior to
shipping any Product (or such other deliverables), GNE shall obtain all
appropriate approvals and consents of any governmental authority necessary for
the import, transportation or shipment of such Product (or such other
deliverables).
          (d) Any customs, freight, insurance and other shipping expenses, as
well as any special packaging expense incurred by SurModics prior to delivery to
GNE shall be paid by GNE upon delivery to GNE (or its designee) at the Facility.
GNE shall also bear all applicable taxes, duties and similar charges that may be
assessed against the Product (or such other deliverables) after delivery to GNE
(or its designee) at the Facility.
     6.3.2 Storing, Packaging and Shipping Containers. SurModics shall provide
sufficient and suitable cGMP storage facilities that meet the Specifications for
storage of Product for a period of up [*] after release thereof. SurModics shall
store, package, label and ship the Product according to the Specifications, the
Quality Agreement, and according to procedures and using storage containers
mutually agreed upon by GNE and SurModics in writing. [*]
ARTICLE 7
QUALITY COMPLIANCE
7.1 Quality Agreement. Both Parties are obligated to adhere to the provisions of
the Quality Agreement and agree that all elements of quality assurance, quality
control and the like shall be governed by the terms and conditions of the
Quality Agreement. In the event of a conflict between this MSA and the Quality
Agreement, this MSA shall prevail over those of the Quality Agreement, with the
exception of quality-related matters and provisions that are in violation of
cGMPs.
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

11



--------------------------------------------------------------------------------



 



7.2 Compliance Audits. Genentech will have the right to perform compliance
audits as set forth in Section 8.1 of the Quality Agreement.
7.3 Responsibility for Recalled Products. GNE shall notify SurModics promptly if
any Product manufactured by SurModics is the subject of a threatened or actual
recall, market withdrawal or correction attributable to any activities conducted
by of SurModics. The responsibility for any such recall shall be as set forth in
the Quality Agreement.
ARTICLE 8
CONSIDERATION
8.1 Pricing. [*]
8.2 Invoices. SurModics shall invoice GNE for Services performed under this MSA
in accordance with Section 7.2 of the License Agreement or the applicable SOW.
[*]
8.3 Payment Terms. The provisions contained in Section 7.2 and Article 8 of the
License Agreement are hereby incorporated by reference as if set forth herein in
full
ARTICLE 9
OWNERSHIP OF INTELLECTUAL PROPERTY, MATERIALS AND EQUIPMENT
9.1 Equipment and Materials. [*]
9.2 Intellectual Property. The provisions contained in Articles 10 and 11 of the
License Agreement are hereby incorporated by reference as if set forth herein in
full.
ARTICLE 10
CONFIDENTIALITY
The provisions contained in Article 9 of the License Agreement are hereby
incorporated by reference as if set forth herein in full.
ARTICLE 11
REPRESENTATIONS AND WARRANTIES
11.1 General Representations and Warranties. The provisions contained in
Article 13 of the License Agreement are hereby incorporated by reference as if
set forth herein in full. In addition:
     11.1.1 SurModics Representations and Warranties. SurModics represents and
warrants that all Product, at the time of delivery to GNE’s designated carrier,
shall: [*].
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

12



--------------------------------------------------------------------------------



 



     11.1.2 GNE Manufacturing Representations and Warranties. GNE represents and
warrants to SurModics that: [*].
     11.1.3 Services Warranties SurModics represents and warrants that: (a) the
Services shall be performed and completed in a good and workmanlike manner; and
(b) SurModics, and SurModics’ employees and/or subcontractors assigned to
perform the Services, are qualified and equipped therefor, have the requisite
expertise and have all rights, licenses, permits and consents necessary to
perform the Services hereunder.
     11.1.4 Compliance with Anti-Corruption Practices. SurModics represents and
warrants that SurModics and its directors, officers, employees and permitted
subcontractors will not, directly or indirectly, pay, promise to pay, or
authorize the payment of any money, or give, promise to give, or authorize the
giving of anything of value to any official or employee of any government, or of
any agency or instrumentality of any government (including any official or
employee of any government-controlled hospital or other healthcare organization)
in connection with any Services except in exchange for legitimate services
provided by such official, employee, agency, or instrumentality to achieve the
purposes of this MSA. In the event that SurModics learns of any activities in
violation of this Section 11.1.4, it shall immediately notify GNE and provide
detailed information about the nature and extent of such activities.
ARTICLE 12
INDEMNIFICATION, INSURANCE, LIMITATION OF LIABILITY
The provisions contained in Article 14 of the License Agreement are hereby
incorporated by reference as if set forth herein in full.
ARTICLE 13
TERM AND TERMINATION
13.1 Term. This MSA shall commence on the Effective Date and, unless earlier
terminated in accordance with the provisions of this Article 13, shall continue
in full force and effect until terminated by mutual agreement of the Parties
(the “Term”).
13.2 Termination. This MSA may be terminated in accordance with Article 12 of
the License Agreement (in its entirety or as to any SOW). In addition, either
Party may terminate any SOW for any material breach of the MSA or such SOW by
the other Party, provided, however, that the nonbreaching Party shall give the
breaching Party written notice detailing such breach and indicating its intent
to terminate, and, if the breaching Party fails to cure or dispute in good
faith, that breach within (a) [*] after receipt of written notice of breach of
an obligation to make a payment under this MSA and (b) [*] after receipt of
written notice of any other breach, or a longer period of time not to exceed [*]
if the breaching Party is working diligently to cure such breach.
13.3 Effect of Expiration or Termination.
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

13



--------------------------------------------------------------------------------



 



     13.3.1 In General. In the event of any termination of this MSA, or any SOW
to the MSA, the terms of Sections 12.6, 12.7, and 12.8 of the License Agreement
shall apply (as applicable). In addition:
     13.3.2 Effect of Termination. Following any termination of this MSA,
Product or other deliverables that has been, or is in the process of being,
Manufactured as of the date of notice of such termination (or which result from
Manufacturing initiated prior to delivery of such notice), shall remain subject
to the terms and conditions of this MSA, and such terms and conditions shall
continue to survive with respect to such Product.
     13.3.3 Return of Materials. In the event of termination of this MSA or any
SOW to this MSA for any reason, SurModics agrees promptly to surrender and
deliver to GNE (a) all applicable GNE Materials, Product and deliverables, and
(b) records, materials, equipment, drawings, documents, data and any work
product of any nature in each case directly pertaining to applicable GNE
Confidential Information, Product, deliverables and/or Genentech Project IP
Rights, or Joint Project IP Rights, excluding original notebooks, and all other
materials belonging to GNE, in SurModics’ possession. Notwithstanding the
foregoing, (i) SurModics may retain and continue to use copies of such records,
as required to comply with all applicable laws, and (ii) SurModics’ legal
department may retain one (1) copy of the foregoing, in each case, subject to
its continuing obligation of confidentiality related to this MSA.
     13.3.4 Decommissioning. Upon termination of the License Agreement, this MSA
or any SOW for any reason, unless otherwise provided in this Section 13.3.4,
SurModics shall promptly perform the Decommissioning, taking into account that
such actions may be delayed to the extent necessary for SurModics to fulfill any
obligations continuing as of the date of such termination. As used herein,
“Decommissioning” means the process of verifying that all GNE contractual
commitments applicable to such termination have been met, including the
requirements related to the return of information and material set forth in
Section 13.3.3. In addition, Decommissioning shall include the following actions
by SurModics:
          (a) Cease and refrain from all Services for GNE applicable to the
termination;
          (b) [*]
          (c) Any GNE equipment in SurModics’ possession shall, at GNE’s
election and cost, either be (i) removed and returned to GNE, (ii) removed and
destroyed, or (iii) rendered inoperable. In the event GNE does not elect to have
GNE equipment removed and returned to GNE under 13.3.4(c)(i) herein, at
SurModics’ election, SurModics may request GNE enter negotiations for the sale
of such GNE equipment to SurModics prior to GNE making an election under
13.3.4(c)(ii) or 13.3.4(c)(iii).
     13.3.5 Costs Incurred in Decommissioning. Prior to Decommissioning, and
during the period of any Decommissioning, the JMT shall meet, discuss in good
faith and agree upon a plan and budget for such Decommissioning. The actual
costs and expenses incurred by SurModics in performing the activities identified
in Section 13.3.4 shall be borne by the Parties as follows:
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

14



--------------------------------------------------------------------------------



 



          (a) [*]
          (b) [*]
          (c) [*]
     13.3.6 No Conflict. The foregoing rights and obligations are not meant to
limit any rights or obligations (including other payments or reimbursements due
to SurModics) of either Party set forth in Article 12 of the License Agreement.
     13.3.7 [*]
     13.3.8 Transition of Manufacturing and Supply. Notwithstanding any
provision of this MSA to the contrary, upon an early termination by GNE pursuant
to Sections 12.3 or 12.5 of the License Agreement, or Section 13.2 of this MSA
(for SurModics’ material breach or bankruptcy), SurModics agrees to extend the
term of any SOW at GNE’s written request (which shall be at least [*] prior to
the date that this MSA with respect to such SOW would terminate or expire) in
order to continue Manufacturing and Supply of Product to GNE under such SOW for
a reasonable period after the date the MSA as to such SOW would have terminated.
If, in connection with a termination of this MSA as to a SOW, the Parties enter
into arbitration in accordance with Article 15 of the License Agreement, then
the effective date of termination for purposes of this Section shall not be
earlier than the final resolution thereof, unless expressly agreed otherwise in
writing by the Parties. GNE shall give SurModics at least [*] prior written
notice of the date after which Genentech will no longer require SurModics to
perform the Manufacturing and Supply of Product under such SOW.
13.4 Survival. In addition to provisions that survive pursuant to the License
Agreement, the following provisions shall survive termination of this MSA:
Articles 1, 9, 10, 12, 14, and Sections 13.3 and 13.4.
ARTICLE 14
DISPUTE RESOLUTION
The provisions contained in Article 15 of the License Agreement are hereby
incorporated by reference as if set forth herein in full.
ARTICLE 15
MISCELLANEOUS
15.1 In General. The provisions contained in Article 16 of the License Agreement
are hereby incorporated by reference as if set forth herein in full, except that
Section 16.3 of the License Agreement shall not apply and instead the terms of
Section 15.2 shall govern this Agreement.
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

15



--------------------------------------------------------------------------------



 



15.2 Force Majeure.
     15.2.1 Effect of Force Majeure Event. Neither Party shall be deemed to have
breached this Agreement for failure to perform its obligations under this
Agreement to the extent such failure results from acts of God, earthquakes,
fires, floods, embargoes, wars, acts of terrorism, insurrections, riots, civil
commotions or similar events (each a “Force Majeure Event”).
     15.2.2 Notice of Force Majeure. If a Force Majeure Event occurs, the Party
unable to perform shall promptly notify the other Party of the occurrence of
such event, and the JMT shall meet (in person or telephonically) promptly
thereafter to discuss in good faith the circumstances relating thereto and
possible ways to mitigate any adverse consequences arising out of the Party’s
failure to perform. The Party unable to perform shall (a) provide reasonable
status updates to the other Party from time to time, (b) use Commercially
Reasonable Efforts to mitigate any adverse consequences arising out of its
failure to perform and (c) resume performance as promptly as possible.
     15.2.3 Recovery from Force Majeure. If a Force Majeure Event prevents
SurModics from Manufacturing or supplying Product under this Agreement, the
Parties shall in good faith discuss changes to scheduling and production to so
as to remedy any shortfall, shortage or delay. SurModics shall use Commercially
Reasonable Efforts to accommodate any such changes to scheduling and production.
Notwithstanding the foregoing, in the event the Force Majeure Events affects
SurModics’ other customers, the changes to scheduling and production agreed upon
by GNE and SurModics shall be no less favorable to GNE than those arrangements
provided by SurModics to any other of its customers.
**********
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this MSA to be executed by
their duly authorized representatives as set forth below.

                              SurModics, Inc.       Genentech, Inc.    
 
                            By:   /s/ Bruce J Barclay       By:   [*]          
               
 
  Name:   Bruce J Barclay           Name:   [*]    
 
  Title:   President and CEO           Title:   [*]    
 
                                            F. Hoffmann-La Roche Ltd    
 
                                            By:   [*]                          
   
 
                  Name:   [*]    
 
                  Title:   [*]    
 
                                            By:   [*]                          
   
 
                  Name:   [*]    
 
                  Title:   [*]    

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SOW
     This statement of work (the “Exhibit”) is entered into pursuant to the
Master Service Agreement by and between Genentech, Inc. (“Genentech”) and
SurModics, Inc. (“SurModics”) dated <Insert Date> (the “Agreement”), and is
effective as of <Insert Date> (the “Exhibit Effective Date”). Capitalized terms
used in this Exhibit and not otherwise defined will have the same meaning as set
forth in the Agreement.
     The parties hereby agree as follows:
     1. Exhibit. This document constitutes an Exhibit to the Agreement, and the
Services to be provided hereunder are subject to the terms and conditions of the
Master Service Agreement.
     2. Services and Payments of Fees and Expenses. The specific Services
contemplated by this Exhibit are set forth on the following attachments, which
are incorporated herein by reference. [*]

     
Scope of Work, Timeline and Budget
  ATTACHMENT I
 
   
Project Specific Compensation Terms
  ATTACHMENT II
 
   
Change Order Process
  ATTACHMENT III

     3. Term. The term of this Exhibit will commence on the Exhibit Effective
Date set forth above and will continue until the Services described on
Attachment II are complete or this Exhibit is terminated in accordance with the
Agreement.
     4. Affiliates and Subcontractors. Genentech agrees that SurModics may use
the services of its Affiliates or subcontractors to fulfill SurModics’s
obligations under this Exhibit. SurModics will be responsible to Genentech for
the performance of such Affiliates and subcontractors, and all such performance
will be in accordance with the terms and conditions of the Agreement and this
Exhibit.
     Subcontractors: [List as needed]
     5. Contact Information
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



     SurModics Pharmaceuticals

                  Contact Name   Site   Department   Telephone   Email
 
      Proposal Administration        
 
               
 
      Project Management        
 
               
 
      Business Development        

     Genentech

              Contact Name   Address   Telephone   Email
<Manufacturing
Collaborations Site
Manager>
  1 DNA Way
South San Francisco
CA 94080        

     6. Amendments. No modification, amendment, or waiver of this Exhibit shall
be effective unless in writing and signed by a duly authorized representative of
each party, in accordance with the Change Order process described in ATTACHMENT
III to this Exhibit.
     ACCEPTED AND AGREED:

         
SurModics Pharmaceuticals:
  Genentech, Inc.:    
 
       
 
  [Insert Signature Blocks]    

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



Attachment I: SOW Scope & Budget
INSERT PROPOSAL TASKS HERE
INSERT PROPOSAL TIMELINE HERE
Attachment II: Project Specific Compensation & Terms

1)   Project Budget and Total Compensation

[*]

2)   Payments

     SURMODICS shall submit (email) all invoices for this contract as follows:
Send Attn:
<Genentech Project Contact>
1 DNA Way, MS <#>
South San Francisco, CA 94080
Email / Carbon Copy: <Genentech Relationship Manager>
     All invoices must reference the PO number assigned to this contract. The
purchase order number will be sent via email after the contract is executed.
     Genentech shall forward payment to SurModics as follows:
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



          Attachment III: Change Order Process
15.3 Scope Change Form (SCF)



Genentech / SurModics Exhibit #______
SOW #______
Change Order Form
          (a)



Change Order Number: [#________]
 
(i) Description of Change(s) and Assumptions
          (b)
          
 
[*]
          (c)
Total Contract Budget Summary

                                  Document   Effective Date   Labor Amount  
Expenses Amount   Total Contract
Exhibit [#]
          $  —     $  —     $  —  
Change Order #1
          $ —     $ —     $ —  
Change Order #2
          $ —     $ —     $ —  
Change Order #3, etc.
          $ —     $ —     $ —  
Total Revised Contract:
                          $ —  



          (d) Payment Schedule Revision
     Is a revised payment schedule required? o YES, It is included as an
Attachment. o NO
     If NO, please explain:
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.





--------------------------------------------------------------------------------



 



15.3.2 CHANGE ORDER APPROVAL

     
SurModics
  Genentech, Inc.

                     
Print Name:
        Print Name:        
 
 
 
         
 
   

                     
Signature:
          Signature:        
 
 
 
         
 
   

     
Approval Date: __/__/_____
  Approval Date: __/__/_____

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
QUALITY AGREEMENT
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



GOOD MANUFACTURING PRACTICE
TECHNICAL QUALITY AGREEMENT
Between
Genentech, Inc.
(Contract Giver)
and
SurModics, Inc.
(Contract Acceptor)
We the undersigned, agree to the terms, conditions, roles and responsibilities
described in this Quality Agreement and its appendices.

             
Genentech, Inc.
      SurModics, Inc.    
 
           
[*]
  9/30/09   /s/ Michael Shoup   10/1/09
 
           
[*]
  DATE   Michael Shoup,   DATE
[*]
      Vice President Quality, Regulatory and    
[*].
      Clinical Affairs SurModics, Inc.    
 
           
 
      [*]   10/1/09
 
           
 
      [*]   DATE
 
      [*]    
 
      [*]    

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.
Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 2 of 21
 
TABLE OF CONTENTS

                      1.0     GENERAL INFORMATION     3  
 
    1.1     Introduction     3  
 
    1.2     Parties to Agreement     3  
 
    1.3     Scope     3  
 
    1.4     Duration, Review and Changes to this Agreement     4  
 
    1.5     Ultimate Quality Responsibility     4  
 
    1.6     Quality Oversight and Person-in-Plant (PIP)     5  
 
    1.7     GMP Commissioning     5  
 
    1.8     Execution of Responsibilities     6   2.0     LICENSES     6  
 
    2.1     Establishment License     6  
 
    2.2     Product Licenses     6   3.0     GOVERNING REGULATIONS, RULES AND
PROCEDURES     6  
 
    3.1     Governing Regulations and Rules     6  
 
    3.2     SurModics Procedures     7   4.0     MATERIALS     7  
 
    4.1     Sources     7  
 
    4.2     Suppliers     7  
 
    4.3     Receipt, Testing, Control and Release     8   5.0     PROCESSING OF
PRODUCT     8  
 
    5.1     Batch Numbering     8  
 
    5.2     Holding, Shipping, and Destruction of Samples     8  
 
    5.3     Reprocessing and Reworking     9   6.0     QUALITY CONTROL TESTING  
  9  
 
    6.1     Analytical Methods     9  
 
    6.2     Quality Control Testing and Approval     9  
 
    6.3     Stability Testing     10  
 
    6.4     Out of Specification (OOS) Quality Control Testing Results     10  
7.0     GENERAL QUALITY SYSTEMS     10  
 
    7.1     Disposition of Product     10  
 
    7.2     Deviations     11  
 
    7.3     Validation     13  
 
    7.4     Change Control     13  
 
    7.5     New Product Introduction     14  
 
    7.6     Product Complaints, Adverse Events, and other Post-Release Issues  
  14  
 
    7.7     Document Retention     15  
 
    7.8     Sub-contracting     15  
 
    7.9     QA Reserve Samples     15   8.0     COMPLIANCE AUDITS AND
INSPECTIONS     16  
 
    8.1     Compliance Audits     16  
 
    8.2     Regulatory Authority Inspections     16  
 
    8.3     Regulatory Agency Contacts     17   Appendix I — Glossary     22  
Appendix II — Change History Log     25  

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

      Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 3 of 21
 

1.0   GENERAL INFORMATION   1.1   Introduction

  1.1.1   Genentech, Inc. is a leading biotechnology company engaged in the
manufacture, marketing and sales of pharmaceutical products. It operates under
one common quality management system in compliance with current Good
Manufacturing Practices (cGMP).     1.1.2   SurModics, Inc. is a leading
pharmaceutical and biotechnology company engaged in the contractual manufacture
of pharmaceutical and medical device products. It operates under one common
quality management system in compliance with cGMP.     1.1.3   Genentech Inc.
(“GNE”) desires to entrust SurModics, Inc. (“SurModics”) to perform activities
related to the manufacture of GNE Products. GNE and SurModics are to define
their roles and responsibilities hereunder according to the intentions of the
GMP regulations. The manufacturing arrangements relating to the manufacture of
the Product are governed under the Master Service Agreement between GNE and
SurModics effective September 30, 2009 (the “Master Service Agreement”).    
1.1.4   Capitalized terms not defined in the Glossary attached as Appendix I
shall have the meaning set forth in the Master Services Agreement.

1.2   Parties to Agreement

  1.2.1   This GMP Technical Quality Agreement (the “Quality Agreement”) is
hereby entered into by and between GNE, a Delaware corporation, and SurModics, a
Minnesota corporation, and must be adhered to in the processing of the Product
for GNE governed by the Master Service Agreement. SurModics and Genentech are
each referred to herein individually as a “Party” and collectively as the
“Parties.” The addresses of the Parties are:

     
GENENTECH, Inc.
  SurModics, Inc.
1 DNA Way
  9924 West 74th Street
South San Francisco, CA 94080
  Eden Prairie, MN 55344

1.3   Scope

  1.3.1   Subject to Section 1.3.4, this Quality Agreement is applicable to the
manufacturing, processing, testing, and storage of the Product by SurModics for
GNE.     1.3.2   The appendices and enclosures to this Quality Agreement are an
integral part of this Quality Agreement and are incorporated into this Quality
Agreement by this reference.     1.3.3   In addition to this Quality Agreement,
SurModics and GNE shall create, approve, and maintain a document that details
Product specific requirements (hereinafter referred to as the “PSR Document”)
for each Product. This

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 4 of 21
 

      document shall, at a minimum, contain contact information for designated
representatives from SurModics and GNE who shall oversee the respective
obligations regarding the Product and this Agreement, a process overview of the
Product, a list of raw materials and suppliers required to produce the Product,
disposition cycle times, list of batch documentation, any special shipping and
handling requirements, and any additional applicable information as required per
this Quality Agreement or deemed necessary by both parties.     1.3.4   This
Quality Agreement pertains to the processing of the Products for administration
to humans as governed by clinical trial authorizations and marketing
authorizations (e.g. Investigational New Drug applications and Biologics License
applications). It does not pertain to the supply of Products for research and
development use. The mutual roles and responsibilities between GNE and SurModics
related to the Quality system requirements for, as well as the Product-specific
Quality requirements are defined.

1.4   Duration, Review and Changes to this Agreement

  1.4.1   This Quality Agreement shall be effective as of the last date all
required signatures are appended above (the “Effective Date”) and shall expire
at the termination of the Master Service Agreement for the Product. The
following sections shall survive termination of the Master Service Agreement
until such time as defined in this Quality Agreement: sections 7.6, 7.7, 7.8,
7.9, 8.2, 8.3, and such other sections that by their terms are understood to
survive the termination of the Master Service Agreement. The Parties acknowledge
and agree that a similar quality agreement will be executed upon termination of
the Master Service Agreement in the event an agreement for the manufacture of
Phase III/IV material or commercial Product is negotiated between the Parties.  
  1.4.2   This Quality Agreement shall be reviewed for accuracy and compliance
with the GMP regulations by both parties on at least a biennial cycle. Changes
or supplements to this Quality Agreement or to the appendices and enclosures can
only be made by mutual consent of amendments in writing. Such amendments to the
Quality Agreement will be recorded and filed in APPENDIX II: — Change History
Log, with each subsequent revision.     1.4.3   It is the responsibility of both
parties to replace a superseded provision with an approved amendment. Superseded
copies may be retained for historical records, but should be marked to
appropriately indicate the historical status of the document.     1.4.4   It is
the responsibility of both parties to ensure that their staff is adequately
informed and any procedural or documentary changes resulting from an amendment
are implemented in the areas affected by the changes.

1.5   Ultimate Quality Responsibility

  1.5.1   In the event of a conflict between this Quality Agreement and the
Master Service Agreement, the Master Service Agreement shall govern, except to
the extent such provisions are in violation of the GMP regulations.
Notwithstanding the foregoing, this Quality Agreement shall govern with respect
to the assignment of responsibilities and obligations of each party to

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 5 of 21
 

      undertake those measures to assure the Quality of the Products and with
respect to determinations of ability for release.     1.5.2   GNE’s Quality Unit
has sole authority for final disposition of Product for clinical use.     1.5.3
  SurModics has the responsibility to implement and operate all quality systems
as required by GMP regulations where the Product will be distributed. SurModics
shall ensure that all quality systems operated by SurModics are compliant for
GMP production and that they operate to a standard mutually agreed upon by both
parties.     1.5.4   If not otherwise defined in this Quality Agreement, the
provisions of SurModics’ Quality management systems and Standard Operating
Procedures shall be applied to these operations.

1.6   Quality Oversight and Person-in-Plant (PIP)

  1.6.1   GNE shall have the right to provide GNE employees on SurModics’
premises (the GNE employees hereinafter referred to as the “PIP”) for the
purpose of providing advice and coordinating reviews, approvals or other actions
required by this Quality Agreement upon reasonable notice and as mutually agreed
upon. Such GNE employees shall conduct themselves in accordance with SurModics’
visitor policy. The GNE PIP activities, at the discretion of GNE, can also be
performed remotely.     1.6.2   SurModics shall provide adequate space for the
PIP when on site and shall ensure that the PIP is kept fully informed of all
issues that arise that may affect the Quality of the Product. The PIP shall act
as a single liaison between SurModics and GNE for Quality issues.     1.6.3  
[*]

1.7   GMP Commissioning

  1.7.1   GMP Commissioning is a process for approving the initiation of GMP
activities at SurModics for a new manufacturing facility or a new manufacturing
process related to the Product.     1.7.2   Prior to the initiation of GMP
production, SurModics shall allow the GNE Quality Unit to perform GMP
commissioning activities. This commissioning exercise is to document that the
facility, process, procedures and personnel are ready to initiate GMP production
as it relates to the Product.     1.7.3   The commissioning checklist and
acceptance criteria shall be drafted by GNE and approved by both SurModics and
GNE prior to execution.     1.7.4   SurModics shall not perform new GMP
activities for the Product until the GMP Commissioning is complete and approved
by the GNE and SurModics Quality Units.

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 6 of 21
 



1.8   Execution of Responsibilities

  1.8.1   In the execution of their relevant responsibilities, both Parties
agree to conduct the necessary reviews, approvals, rejections and consents in a
timely manner and within the time limits specified. Where any party requires the
consent of the other, such consent will not be unreasonably withheld or delayed.
    1.8.2   In this Agreement, “approval,” “authorization,” or “written
communication” shall mean on official letterhead or approved forms, and signed
by the authoring party’s Quality Assurance (QA) representative. Transmission of
such written documentation may be by mail or electronic system (i.e., facsimile,
scan).

2.0   LICENSES   2.1   Establishment License

  2.1.1   If applicable, SurModics shall obtain and maintain a valid
manufacturer’s license for the facilities [*].

2.2   Product Licenses

  2.2.1   GNE shall, in accordance with applicable regulations, have sole
authority for applying for any Product licenses with the regulatory agencies per
section 5.1 of License and Option Agreement. GNE shall inform the appropriate
regulatory authorities of any change to the approved licenses for the Product
through supplements or amendments and informing SurModics of the same.     2.2.2
  Upon request of any governmental or regulatory authority, both Parties shall
provide to each other, any data and information relating to the Product which
may be necessary for regulatory approval and maintenance efforts with respect to
the licenses.

3.0   GOVERNING REGULATIONS, RULES AND PROCEDURES   3.1   Governing Regulations
and Rules

  3.1.1   SurModics shall ensure that the systems for the manufacture,
processing, testing, packing, holding and shipping of the Product at SurModics
comply with:

  •   Current Good Manufacturing Practice, including but not limited to US 21
CFR Part 11, 210, 211, and if applicable 820.     •   The requirements of this
Quality Agreement.     •   The approved master documentation records (i.e.,
production records, specifications).     •   Any additional regulations adopted
by the regulatory authorities where the Product will be distributed. GNE shall
inform SurModics, in advance, of any other countries where the Product will be
distributed and any registration differences.

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 7 of 21
 



  3.1.2   GNE shall have the right to ensure SurModics’ compliance with
Section 3.1.1 above as described per Section 1.6 (PIP) and Section 8.1
(Compliance audits).

3.2   SurModics Procedures

  3.2.1   SurModics shall create and maintain Quality systems compliant with
cGMP, with associated Standard Operating Procedures that enable both Parties to
execute their roles and responsibilities under the terms and conditions as
described herein.     3.2.2   SurModics shall provide GNE with copies of
effective Standard Operating Procedures related to the manufacture, processing,
testing, packing and holding of the Product upon reasonable request by GNE.

4.0   MATERIALS   4.1   Sources

  4.1.1   SurModics and/or GNE shall supply all materials required for the
Product in accordance with the MSA and certify that their Quality is in
compliance with the current “Note for Guidance on minimizing the risk of
transmitting spongiform encephalopathy agents via human and veterinary medicinal
products” EMEA/410/01, Rev. 2 or update (“TSE Guidelines”).     4.1.2   GNE
shall provide the bulk drug substance to SurModics for further processing in
accordance with the MSA. GNE certifies that the provided bulk will be processed
according to GMP and the materials used in its processing will be sourced in
compliance with the TSE Guidelines.

4.2   Suppliers

  4.2.1   [*]     4.2.2   SurModics shall perform, or arrange to have performed,
assessments of suppliers of raw materials and components required for GNE
Products to ensure that the supplier’s Quality and manufacturing system are
compliant with cGMPs.     4.2.3   [*]     4.2.4   SurModics shall notify the GNE
Quality Unit when a supplier’s qualification status changes. Upon request by
GNE, SurModics shall request from its suppliers permission to allow GNE to
review SurModics audit reports.     4.2.5   If GNE supplies any raw materials
and components to SurModics for use in processing of the Product, SurModics will
rely on GNE’s certification that the supplier’s Quality systems are adequate.

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 8 of 21
 



4.3   Receipt, Testing, Control and Release

  4.3.1   SurModics/GNE shall receive, sample, test, control and release
components and raw materials for the Product in accordance with the approved
material specifications.     4.3.2   SurModics shall implement and maintain
approved material specifications, analytical methods, inspection methods, and
sampling plans as required per each material required for GNE Products. The GNE
Quality Unit’s prior written approval of such documentation is required. GNE’s
approval of the material specifications, analytical methods, inspection methods,
and sampling plans shall be performed via SurModics’ quality control system.

5.0   PROCESSING OF PRODUCT   5.1   Batch Numbering

  5.1.1   SurModics shall use the GNE batch numbering system for all GMP Product
produced by SurModics.     5.1.2   GNE shall issue batch numbers to SurModics,
who shall assign a batch number to each Product batch. For purposes of tracking,
SurModics may assign an internal SurModics batch number in addition.     5.1.3  
SurModics shall record the GNE batch number onto the appropriate production
records. SurModics shall keep track of GNE batch numbers to ensure batch numbers
are assigned appropriately.     5.1.4   SurModics shall record the GNE batch
number on the appropriate Product Batch labeling (i.e., vial label, shippers)

5.2   Holding, Shipping, and Destruction of Samples

  5.2.1   SurModics shall hold the Product and raw materials in storage
according to the PSR and cGMP requirements. SurModics shall ensure that
appropriate cGMP controls are in place to prevent cross-contamination, theft,
interference, or mix-up with any other materials.     5.2.2   SurModics shall
ship the Product according to GNE shipping requirements per approved procedures.
GNE shall communicate the shipping requirements to SurModics in writing.    
5.2.3   Upon receipt of the Product from GNE for further processing, SurModics
shall read the temperature monitors and report any temperature Deviations to the
GNE Quality Unit within [*].     5.2.4   Any temperature Deviations observed
during shipment and/or holding of the Product at SurModics will be handled per
Section 7.2. SurModics shall investigate the root cause and identify appropriate
corrective actions for Deviations that occur while the Product is under
SurModics’ control.

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 9 of 21
 

  5.2.5   GNE shall be responsible for assessing the impact on Product as a
result of temperature Deviations either during Product shipment and/or during
holding of the Product at SurModics.     5.2.6   SurModics shall destroy Product
rejects (for example, inspection rejects, bulk waste, and rejected batches) per
SurModics’ procedures. SurModics shall ensure that proper handling, segregation,
and documentation of any destruction is performed.

5.3   Reprocessing and Reworking

  5.3.1   Prior to any Product batch being reprocessed or reworked, SurModics
must obtain approval of the GNE Quality Unit in advance. Reprocessing and
reworking are considered Significant Deviations and shall be handled in
accordance to Section 7.2. [*]     5.3.2   [*]

6.0   QUALITY CONTROL TESTING   6.1   Analytical Methods

  6.1.1   SurModics shall implement and maintain in-process material and final
Product analytical methods.     6.1.2   The GNE Quality Unit’s prior written
approval for all Product-specific analytical methods is required.

6.2   Quality Control Testing and Approval

  6.2.1   SurModics shall sample and test in-process and final Product batches
according to the approved specifications, sampling plans and analytical methods.
    6.2.2   SurModics shall report all quality control results on a “Certificate
of Analysis” (COA). SurModics shall include all in-process results with the
batch records.     6.2.3   SurModics shall not destroy any QC retain samples
until the Product batch has been dispositioned by GNE.     6.2.4   GNE shall
provide reference materials and critical reagents to SurModics to be used in the
testing of the Product.     6.2.5   For testing performed at GNE, SurModics
shall collect the samples, appropriately label and store the samples, and ship
the samples per the current validated shipping procedure to GNE within [*] of
collecting the samples.     6.2.6   GNE QC shall perform a review of raw quality
control data for in-process and final Product batches to ensure quality
standards are being maintained until such time that GNE can qualify SurModics to
perform independent data review as defined per GNE procedure.

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 10 of 21
 



6.3   Stability Testing

  6.3.1   SurModics shall be responsible for maintaining a routine stability
testing program for the Product per approved procedures.     6.3.2   SurModics
shall write, approve and submit stability protocols for the Product to GNE for
approval.     6.3.3   SurModics shall provide GNE with the results of stability
testing in support of the approved shelf life within [*] of completion of the
stability testing.     6.3.4   SurModics shall communicate any out of
specification results obtained during stability testing of the Product to the
GNE Quality Unit in accordance with Section 7.2.     6.3.5   GNE shall determine
and approve the expiry and/or retest period, storage, and shipping conditions
based on formal stability studies conducted for the Product.

6.4   Out of Specification (OOS) Quality Control Testing Results

  6.4.1   In the event that SurModics obtains an initial OOS result, a
preliminary lab assessment shall be conducted per SurModics’ approved
procedures. This assessment will include at a minimum, a review of all equipment
used, sample and reagent preparation, and documentation associated with the test
session. No additional testing of the Product shall be conducted during this
preliminary lab assessment.     6.4.2   If no determinate error is identified in
the assessment conducted pursuant to Section 6.4.1, then SurModics shall notify
the GNE Quality Unit per the Section 7.2. No additional analysis shall be
conducted on the Product prior to notifying the GNE Quality Unit.     6.4.3  
The GNE Quality Unit shall approve OOS investigations and associated corrective
and preventative actions, unless an analytical error is identified in the
assessment as described in section 6.4.1 and the results are invalidated and
testing is repeated on a new sample

7.0   GENERAL QUALITY SYSTEMS   7.1   Disposition of Product

  7.1.1   The SurModics Quality Unit must certify in writing that each batch of
Product has been manufactured, tested, packaged and stored in accordance with
cGMPs, the Master Batch Production Record (MBPR) and applicable SOPs.     7.1.2
  The SurModics Quality Unit shall review and approve all batch documentation
according to SurModics’ approved procedures prior to release of the Product
batch to GNE.     7.1.3   All Deviations must be clearly identified in batch
records, and must be fully investigated and completed prior to the approval of
batch records. SurModics

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 11 of 21
 

      shall perform a cumulative assessment of all Deviations that occurred
during the manufacturing, holding, and testing of the Product.     7.1.4   GNE
has the sole authority for final disposition of the Product. SurModics shall
notify the GNE Quality Unit of any Product batch being considered for rejection
by SurModics prior to any formal reject disposition. For Product assigned a
reject disposition by SurModics, GNE shall have the right to take possession of
the Product. GNE shall authorize the destruction of any rejected Product
batches.     7.1.5   SurModics shall not release any batches with open Major
Changes or validations that are lot-release impacting.     7.1.6   Any problem
discovered by GNE that would result in the rejection of a Product batch shall be
communicated to SurModics as soon as practical, but in all cases within [*]
following receipt of the release documentation.

7.2   Deviations

  7.2.1   Any Deviation shall be documented and approved by personnel designated
by SurModics from each of the relevant departments and by the SurModics Quality
Unit, in accordance with SurModics’ approved procedure for Deviation management.
    7.2.2   Significant Deviations require notification of the GNE Quality Unit
within [*] of discovery.

  •   Significant Deviations are defined as events that are observed during
production, quality control testing including out-of-specification (OOS) results
as described in section 6.4.2 above, and/or batch record review that may
reasonably result in a Deviation from Product specifications, that may adversely
impact the safety, identity, strength, purity or quality of the Product, and/or
violate cGMPs or the Product license that could impact the releasability of the
Product. Examples of Significant Deviations include:

  •   Failure of Product to meet certificate of analysis (COA) specifications  
  •   Operations outside of validated limits     •   Suspected introduction of
adventitious agents/contaminants in the Product     •   Excursions to
environmental conditions (EM) in the primary filling area     •   Incorrect or
unsuitable raw materials, components, or equipment used during the manufacturing
of the Product     •   Reprocessing and reworking of the Product, [*]     •  
Process discrepancies that adversely impact other Product process steps, lots,
or Products batches whether distributed or not     •   Media fill and sterility
positives/failures

  7.2.3   SurModics shall obtain GNE Quality Unit approval for all Significant
Deviations.

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 12 of 21
 

  7.2.4   SurModics shall inform the GNE Quality Unit within [*] of any
Significant Deviation relating to other products, produced using the same
equipment train as that used for the Product, if the Deviation could have an
impact on the Product. SurModics will provide as much detail as possible
regarding the Deviation. In the event that customer confidentiality agreements
regarding other products prevent SurModics from providing certain documentation
or detail, SurModics may provide redacted copies of documentation or a summary
of the Deviation.     7.2.5   SurModics shall be responsible for investigating
all Deviations per its approved procedures. SurModics will allow the GNE Quality
Unit to actively participate in the development of investigation action plans
related to Significant Deviations related directly to the Product or that could
have impact on the Product. All investigation plans should be approved prior to
implementation and should include at minimum:

  •   Lots impacted     •   Description of action to be taken     •   Rationale
for this action     •   Individual/department responsible for the action     •  
Target completion date     •   Pre-approval by SurModics’ QA

  7.2.6   SurModics shall submit investigation plans before their implementation
for all Significant Deviations. Those plans shall be evaluated by the GNE
Quality Unit. Any additional testing required to support an investigation,
including OOS investigations, must be pre-approved by the GNE Quality Unit.    
7.2.7   When necessary, GNE shall provide a technical assessment or other data
to support the investigation.     7.2.8   Significant Deviation reports shall
include a description of the event, impacted lots, determination of cause,
quality impact assessment, and identification of corrective and preventive
actions. Quality impact assessments should determine the impact of the event on
the safety, Quality, identify, potency and purity of the Product, other lots of
the Product, validation, and GMP compliance.     7.2.9   After completion of the
report related to Significant Deviations, SurModics shall submit to GNE a copy
of a completed report. This report shall be reviewed by the GNE Quality Unit.
Within [*], the GNE Quality Unit will either approve the Significant Deviation,
or notify SurModics of additional information or actions required before
approval of the Significant Deviation report.     7.2.10   SurModics shall [*]
notify the GNE Quality Unit of any problems that are discovered that may have
impact to Product batches previously shipped to GNE. Notice shall be made within
[*] of the discovery of a potential quality problem with a released batch of
Product.

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 13 of 21
 



7.3   Validation

  7.3.1   SurModics shall maintain systems that demonstrate manufacturing
processes, facilities, utilities, equipment, and automation will reliably and
repeatedly perform their intended function in the manufacture and testing of the
Product.     7.3.2   As applicable, SurModics shall maintain a Validation Master
Plan (VMP), which includes the validation program overview and requirements for
the facility and equipment required to manufacture and test the Product. This
VMP must be acceptable to GNE.     7.3.3   SurModics shall periodically
re-validate, as appropriate, facilities, utilities, equipment, and automation
per the VMP and other approved procedures.     7.3.4   GNE shall have the right
to review all validation reports related to the manufacturing and testing of the
Product. These validations must be acceptable to GNE. [*]

7.4   Change Control

  7.4.1   SurModics shall utilize a change control system to ensure appropriate
review of all changes.     7.4.2   The GNE Quality Unit shall approve any change
to the following master documentation maintained by SurModics for GNE Products:
        [*]     7.4.3   SurModics shall review all changes to determine if the
change is a Major Change (as defined in the Glossary). If there is any doubt
regarding whether a change is a Major Change, SurModics shall contact the GNE
Quality Unit, and the parties shall jointly make this determination. It is
understood between parties that changes as a result of pharmacopoeia test
methods updates are not Major Changes.     7.4.4   In addition to Major Changes,
SurModics shall notify the GNE Quality Unit in writing of any Minor Changes that
affect GNE specific documents, equipment or processes, on at a minimum quarterly
basis. Such notification shall contain a description of the change, the
implementation date of the change, and the status of the change. Minor changes
may be implemented by SurModics prior to such notification to GNE.     7.4.5  
SurModics shall notify the GNE Quality Unit in writing of any Major Changes that
may impact the Product Quality, validated status and/or have regulatory impact
to:         [*]     7.4.6   Such notifications shall be communicated in writing
in a timely manner so as to allow GNE to evaluate the affect of the change on
Product Quality and/or obtain appropriate regulatory approvals prior to
implementation.     7.4.7   At a minimum, such notification will contain a
description of the change, the rationale for the change, the proposed
implementation date, the qualification,

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 14 of 21
 

      validation, and/or comparability testing and acceptance criteria to prove
that the Major Change does not adversely affect Product Quality.     7.4.8  
SurModics shall provide all documentation of a Major Change to GNE for review
and approval. This includes, but is not limited to, the description and
rationale of the change and supporting documentation such as validations or
technical assessments.     7.4.9   GNE’s review and approval/rejection of Major
Changes prior to implementation is required. Within [*], GNE shall approve the
change, request additional information, or provide justification for the
rejection of a change.     7.4.10   After completion of a Major Change,
SurModics shall provide the GNE Quality Unit in writing with supporting data and
reports that demonstrate the Major Change is valid and have been found
acceptable by SurModics.     7.4.11   Emergency changes are changes that must be
performed prior to the receipt of GNE approval in order to avoid Product loss or
to eliminate a safety hazard. Emergency changes must be categorized and
documented as previously described and notification must be provided to the GNE
Quality Unit for evaluation within [*] of the change implementation.     7.4.12
  For changes proposed by GNE, GNE shall notify SurModics in writing of any
Product-related changes. SurModics shall implement these changes in a timely
manner and in accordance with SurModics procedures and the Master Service
Agreement.

7.5   New Product Introduction

  7.5.1   SurModics shall not use the same facilities and/or equipment used for
processing the Product for the processing of beta-lactams, e.g. penicillin or
cephalosporins.     7.5.2   SurModics shall inform the GNE Quality Unit in
writing per the change control Section 7.4, when [*]. For confidentiality
reasons, SurModics shall only be required to provide detail to the level of the
class of product.     7.5.3   Prior to introduction of a new product into the
line, SurModics shall perform a cleaning verification/validation according to
SurModics’ procedures in order to exclude cross contamination of the Product
from other product campaigns.

7.6   Product Complaints, Adverse Events, and other Post-Release Issues

  7.6.1   GNE shall have sole authority for resolving all customer complaints
and adverse events, related to the Product.     7.6.2   It is expected that most
product complaints and adverse events for the Product shall be received by GNE.
Any reports received by SurModics shall be forwarded to the GNE Quality Unit
within [*].     7.6.3   If GNE requests a technical evaluation, documentation
review, or sample inspection from SurModics to support a Product
complaint/adverse event,

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 15 of 21
 

      SurModics shall report any findings to GNE in writing, signed, within [*]
of notification by GNE, or as required per section 8.3.6. SurModics shall
provide GNE with an update as to the progress of the investigation within [*] of
notification by GNE.     7.6.4   SurModics shall notify the GNE Quality Unit
within [*] of any other complaint with any other products manufactured by
SurModics that by nature of similarity of material or manufacturing, that has
reasonable potential to adversely impact the Product.     7.6.5   If the Product
in any batch fails to comply with the agreed Quality standards, either upon
receipt or during the shelf-life of the Product (i.e., during stability
testing), as a result of operations conducted at SurModics, GNE will contact
SurModics in writing to assist with the investigation.

7.7   Document Retention

  7.7.1   SurModics shall maintain the original Batch records consisting of
manufacturing, packaging, Quality Control, release, storage and delivery
documentation, Raw Data and records for each Batch of Product in a secure
location for a period of [*].     7.7.2   Prior to the destruction of any
Product records at SurModics, SurModics shall notify the GNE Quality Unit and
the records shall be sent to GNE, unless otherwise directed in writing by the
GNE Quality Unit.

7.8   Sub-contracting

  7.8.1   Consistent with Section 4.5 of the Master Services Agreement,
SurModics shall not subcontract to a Third Party any of the work entrusted under
this Quality Agreement, without the GNE Quality Unit’s prior written approval.  
  7.8.2   In the event that SurModics, with the written permission of the GNE
Quality Unit, sub-contracts any operation under this Quality Agreement to a
Third Party, SurModics shall ensure that it enters into a written agreement with
the sub-contractor that sets out the respective technical and quality
responsibilities of each party [*].     7.8.3   SurModics may use contract
laboratory testing facilities to support the testing of the Product. SurModics
shall only use testing facilities that have been approved by the SurModics
Quality Unit per SurModics’ procedures. Quality Agreements between SurModics and
those facilities must be in place.

7.9   QA Reserve Samples

  7.9.1   SurModics shall maintain and inspect the reserve samples as required
per cGMP regulations.     7.9.2   SurModics shall provide GNE with a summary of
the results of the annual inspection of the reserve samples within [*] of
completion. In the event any deterioration is observed during this inspection,
SurModics shall contact GNE in accordance to the Deviation section 7.2.



CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 16 of 21
 



8.0   COMPLIANCE AUDITS AND INSPECTIONS   8.1   Compliance Audits

  8.1.1   SurModics shall permit GNE to conduct preparatory audits for the
initiation of GMP manufacture of the Product, pre-approval audits, for cause
audits, and routine and follow-up compliance audits upon reasonable notice and
as mutually agreed upon. Such audits are intended to assure GNE that SurModics
maintains adequate premises, equipment and staff with sufficient knowledge and
experience to carry out all operations relating to the Products. Such GNE
auditors shall conduct themselves in accordance with all applicable SurModics’
policies and procedures and in such a manner as not to disturb SurModics
operations.     8.1.2   SurModics shall allow GNE to review all relevant records
required to perform such audits during normal business hours. The start date and
duration of the audits shall be agreed upon by both Parties. [*]     8.1.3   GNE
shall provide a written report to SurModics of all observations after the
completion of the audit.     8.1.4   SurModics shall provide a written response
to GNE within [*] of receipt of the audit report. Such response shall describe
in detail the corrective actions to be implemented by SurModics. SurModics may
request an extension of time to provide a written response when necessary to
prepare a comprehensive corrective action plan. Such an extension request will
propose an appropriate timeframe in which to submit a final response along with
justification for the extension request.     8.1.5   For-cause audits, by
nature, will require scheduling as soon as possible. SurModics will make
concerted efforts to schedule all such audits promptly.

8.2   Regulatory Authority Inspections

  8.2.1   SurModics shall [*] notify the GNE Quality Unit of any regulatory
authority contact, including facility inspections, sample requests, and written
contact related to the Product.     8.2.2   [*]     8.2.3   [*]     8.2.4  
SurModics shall refer any GNE submission and GNE-specific related queries from
regulatory agencies about the Product to GNE.     8.2.5   Any deficiencies noted
during a GNE territory regulatory authority inspection of SurModics premises,
which relate directly or indirectly to the manufacturing, testing, storage, or
quality systems related to the Product, must be brought to the attention of the
GNE Quality Unit within [*].     8.2.6   SurModics shall secure GNE’s written
agreement prior to making any commitments to a regulatory authority regarding
the Product.

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 17 of 21
 

  8.2.7   SurModics shall provide GNE a redacted copy (i.e., redacted for
information pertaining to other products) of any regulatory inspection report
related to the Product and SurModics’ response to the inspection reports.

8.3   Regulatory Agency Contacts

  8.3.1   [*] SurModics shall promptly provide GNE with a copy of any regulatory
correspondence relevant to the Product.     8.3.2   GNE shall notify SurModics
[*] in writing of any regulatory issues that GNE knows shall impact SurModics’
ability to manufacture the Product.     8.3.3   SurModics shall maintain a Drug
Master File (DMF) for their facilities and allow GNE to reference such files
upon request. SurModics shall inform the GNE Quality Unit in writing any time
the DMF is updated (i.e., a new product introduction).     8.3.4   GNE shall
have sole authority for preparing and filing any regulatory submissions per
section 5.1 of License and Option Agreement.     8.3.5   GNE shall have sole
authority, as between the parties, for filing applicable reports to regulatory
agencies, such as Field Alerts and Biological Product Deviation Reports related
to the Product.     8.3.6   Regulatory reporting may be required for problems
such as stability failures, out of specification results, Significant
Deviations, product complaints, or adverse events for the Product. When
requested by GNE, SurModics shall work collaboratively with GNE for filing any
such report thought to be due to operations conducted by SurModics.
Investigations at SurModics shall be conducted in accordance with regulatory
reporting requirements. GNE and SurModics shall mutually agree upon a timeframe
for completion of the investigation on a case-by-case basis.     8.3.7  
Regardless of which Party receives the initial contact or inquiry from a GNE
territory regulatory authority regarding the Product, such receiving party will
[*] inform the other party. GNE and SurModics shall agree, on a case-by-case
basis, which party shall respond to such contact/inquiry. All correspondence
with a GNE territory regulatory authority regarding the Product will be shared
with GNE prior to it being sent to the GNE territory regulatory authority.
Copies of all correspondence by one party shall be provided to the other party.

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 18 of 21
Genentech, Inc.
 



APPENDIX I: — Glossary
Capitalized terms used but not defined herein shall have the meanings set forth
in the License Agreement or the MSA. As used in this Quality Agreement, the
following terms, whether used in the singular or the plural, shall have the
meanings set forth in this Article

      Word/Phrase   Meaning
 
   
Analytical Method:
  A document describing the procedure for sample and standard preparation,
instrument parameters, system suitability requirements (as necessary), testing,
calculation and reporting of results.
 
   
Annual Report:
  Annual Reports are annual updates submitted to the FDA after an IND goes into
effect (ref.: 21 CFR 312.33) or a New Drug Application or Biological License
Application is approved (ref.: 21 CFR 314.81).
 
   
Audit:
  An appraisal that determines the degree of adherence to pre-defined criteria
and results in a judgment. Examples are audits of systems and documentation.
Audits are typically performed by someone not involved in the activity being
audited in order to give the audit a degree of independence.
 
   
Batch or Lot:
  A specific quantity of a drug or other material that is intended to have
uniform character and quality, within specified limits, and is produced
according to a single manufacturing order during the same cycle of manufacture.
 
   
Quality Control Master Document (QCMD)/Certificate of Analysis (COA):
  The Quality Control Master Document is equivalent to a Certificate of Analysis
is the listing of all tests performed to release a batch and the results.
 
   
Deviation:
  Event in the manufacturing process, testing and/or support system that is
outside of approved operating parameters, the Product license, approved
procedures, policies, standards, or specifications, or a departure from accepted
cGMP’s.
 
   
Final Drug Product:
  A finished dosage form, for example, tablet, capsule, solution, etc., that
contains an active drug ingredient generally, but not necessarily, in
association with inactive ingredients. The term also includes a finished dosage
form that does not contain an active ingredient but is intended to be used as a
placebo.
 
   
Field Alert or Biological Product
Deviation Report:
  All drug manufacturers with approved New Drug Applications or Biological
License Applications are required to submit Field Alert Reports or Biological
Product Deviation Reports, respectively, to the FDA if they find any significant
problems with an approved drug (ref.: 21 CFR 314.81 or 600.14).
 
   
Good Manufacturing Practice (GMP)
or cGMP:
  That part of quality assurance aimed at ensuring that products are
consistently manufactured to a quality appropriate to their intended use, the
regulations for which are encoded in the US Code of Federal Regulations, Title
21, Sections 210, 211, 600 and the EU Commission Directive 2003/94/EC (the ‘GMP
Directive’).

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 19 of 21
Genentech, Inc.
 

      Word/Phrase   Meaning
 
   
In-Process Material:
  Any material fabricated, compounded, blended, or derived by chemical reaction
that is produced for, and used in, the preparation of the Drug Product.
 
   
Lot Number or Batch Number:
  Any distinctive combination of letters, numbers, or symbols, or any
combination of them, from which the complete history of the manufacture,
processing, packing, holding, and distribution of a Batch or Lot of Drug Product
or other material can be determined.
 
   
Major Change:
  A change that may impact the Product Quality or validated status, and/or may
require regulatory action (for example, changes requiring an Annual Report or
pre-approval submission).
 
   
Minor Change:
  A change that does not impact the validated status, Product Quality, or
Product License.
 
   
Master Batch Production Record
(MBPR):
  A pre-approved record that includes the formulation and describes the
procedure to be followed when manufacturing and/or packaging Products. Once
approved the MBPR is reproduced in a controlled manner and the reproduction is
used to record the actual processing of each batch. This reproduced record is
referred to as a production or batch record or batch ticket.
 
   
Quality:
  The totality of features and characteristics of a product or service that
affect its ability to satisfy a given need. Essential elements of Product
quality are the identity, strength, purity, potency and safety. These elements
are primarily controlled by Testing Monographs and Master Processing Records.
 
   
Quality Assurance (QA):
  The sum total of the organized arrangements made with the purpose of ensuring
that the product meets the specifications and is of the quality required for its
intended use and shall specifically include, without limitation, all activities
as set forth in this Quality Agreement.
 
   
Quality Control (QC):
  The sampling, specification-setting, testing, documentation and analytical
procedures that provide independent results of required tests, which contribute
to the evaluation of the quality of a material.
 
   
Quality Unit
  The organizational entity, at either GNE or SurModics, that has been
identified to the other party as having responsibility for activities or
approvals described in this Quality Agreement.
 
   
Raw Data:
  Any original laboratory worksheets, records, memoranda, note, document, or
exact copies thereof, which are the result of original observations that are
necessary for reconstruction and evaluation of processing, Quality Control or
Quality Assurance activities. Raw data may include photographs, microfilm or
microfiche copies, computer printouts, magnetic media, including dictated
observations, and recorded data from automated instruments.
 
   
Recall:
  Tracing and recovery, as far as possible, of every item of a particular batch
or of several batches of finished products after they have left the
manufacturer.

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



Quality Agreement Number- QAC-SUR-01/01
Page 20 of 21
Genentech, Inc.
 

      Word/Phrase   Meaning
 
   
Reprocessing:
  The repeating of an individual step, as identified in a relevant SOP, in order
to fulfill the intended purpose of that step which was either completed or not
completed originally, and to bring the Product into conformance with
specifications.
 
   
Reworking:
  The repeating of one or more step within the process or the performance of any
additional process steps not covered in approved license in order to bring the
Product into conformance with specifications.
 
   
Shelf Life:
  The period of time during which the Product is designed to meet all registered
safety, efficacy and quality requirements if stored in the prescribed manner.
The re-test and/or expiry date are calculated by adding this period of time to
the date of manufacture (with or without rounding to the end of the calculated
month).
 
   
Specification:
  A formally approved document listing the tests, Analytical Methods and
acceptance criteria specific to material. It is used to determine the Quality of
a material.
 
   
Standard Operating Procedure (SOP):
  A document, approved by appropriate management, describing stepwise procedures
for compliance with a regulation, policy or system. Compliance with an SOP is
required, and Deviations must be documented.

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



SurModics/GNE Quality Agreement
21 of 21
 
Genentech, Inc.
 
APPENDIX II: — Change History Log

      Revision #   Description of, and Rationale for Changes
 
   
1.0
  New Quality Agreement

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

  Version 01   Confidential and Proprietary — Handle Accordingly

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT B
[*]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT C
SURMODICS PATENTS
[*]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT D
FORM OF FEASIBILITY STUDY

I.   Introduction

This Feasibility Study, dated as of [INSERT DATE], describes the general
responsibilities and work to be performed by Genentech and SurModics in the
development of Microparticles [*] incorporating a molecule [*]. The Feasibility
Study includes (a) a description of the specific activities to be performed by
Genentech and SurModics [*], (b) a description of the SurModics Project
Deliverables to be provided to Genentech, and (c) a Program Budget. This
Feasibility Study shall be conducted pursuant to the terms of the License and
Development Agreement between Genentech and SurModics dated as of October 5th,
2009 (the “License Agreement”).

II.   Scope       [DESCRIBE THE SCOPE OF THE FEASIBILITY STUDY HERE]   III.  
Objective       [DESCRIBE THE OBJECTIVE OF THE FEASIBILITY STUDY HERE]   IV.  
General Areas

[*]

V.   Responsibilities

  1.   SurModics         [Describe SurModics’ responsibilities here]     2.  
Genentech         [Describe Genentech’s responsibilities here]

VI.   Deliverables

[*]

VII.   Plan of Work       [*]     

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

VIII.   Business Section

  1.   Work plan schedule         [*]     2.   Program Budget         [*]

IX.   General Terms.       The Parties expressly acknowledge and agree that the
provisions of the License Agreement are incorporated by reference herein, or by
their terms otherwise apply hereto, and further agree that such provisions shall
be given full effect in interpreting and enforcing this Feasibility Study. In
the event of any inconsistency between this Feasibility Study and the License
Agreement, the License Agreement shall control. This Feasibility Study may be
executed (by facsimile or otherwise) in one or more counterparts, each of which
shall for all purposes be deemed an original and all of which shall constitute
one and the same agreement.

*******
IN WITNESS WHEREOF, the Parties have executed this Feasibility Study as of the
date first set forth above.

                  GENENTECH, INC.   SURMODICS, INC.    
 
               
By:
      By:        
 
 
 
     
 
   
 
               
Name:
      Name:        
 
 
 
     
 
   
 
               
Title:
      Title:        
 
 
 
     
 
   

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT E
Genentech’s requirements for Phase I/II GMP manufacturing
[*]
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT F
Press Release
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
(SURMODICS LOGO) [c56172c5617200.gif]
FOR IMMEDIATE RELEASE
SurModics Enters Ophthalmic License and Development Agreement with Roche and
Genentech
Includes Development and Commercialization of a Sustained Drug Delivery
Formulation of Lucentis® and Potentially Other Genentech Compounds
EDEN PRAIRIE, Minnesota — October 6, 2009 — SurModics, Inc. (Nasdaq: SRDX), a
leading provider of drug delivery and surface modification technologies to the
healthcare industry, announced today that it has signed a License and
Development Agreement with Roche (SIX: RO, ROG; OTCQX: RHHBY) and Genentech,
Inc., a wholly-owned member of the Roche Group. Under this agreement, Roche and
Genentech have obtained an exclusive license to use SurModics’ proprietary
biodegradable microparticles drug delivery system to develop and commercialize a
sustained drug delivery formulation of Lucentis® (ranibizumab injection). The
agreement further provides Roche and Genentech with opportunities to develop
additional compounds for the treatment of ophthalmic diseases.
Under the terms of the agreement, SurModics will receive an up-front licensing
fee of $3.5 million. In addition, SurModics could be eligible to receive up to
approximately $200 million in fees and milestone payments in the event of the
successful development and commercialization of multiple products. Roche and
Genentech will pay SurModics for its development services and have the right to
obtain manufacturing services from SurModics. Also, SurModics will receive
undisclosed royalties on product sales.
“This agreement represents yet another major advancement toward realizing our
strategic vision of developing technologies that address important clinical
needs in the large and growing ophthalmology market,” said Bruce Barclay,
president and CEO of SurModics. “We believe that partnering with Genentech,
among the world’s largest and most prominent biotechnology companies and an
established market leader in ophthalmology, serves to validate our critically
enabling technologies. The agreement,

 



--------------------------------------------------------------------------------



 



which includes Lucentis and potentially other products, addresses a wide range
of ophthalmic diseases and leverages our expertise and technology platforms in
ophthalmology, employs our proprietary biodegradable microparticles drug
delivery system from SurModics Pharmaceuticals, and will utilize our new
world-class cGMP manufacturing facility in Birmingham, Alabama.”
Barclay added, “This agreement has the opportunity to provide both near- and
long-term value to SurModics’ shareholders. The combination of the up-front
payment, R&D and manufacturing fees and contingent milestone payments underscore
the unique advantages and power of our business model. The prospect of
developing a sustained delivery formulation for a known, approved and highly
successful drug in Lucentis, is a tremendous opportunity for SurModics.”
Live Webcast
SurModics will host a webcast at 10:00 a.m. ET (9:00 a.m. CT) today to discuss
the license and development agreement. To access the webcast, go to the investor
relations portion of the Company’s website at www.surmodics.com, and click on
the corresponding webcast icon. If you do not have access to the Internet and
want to listen to the audio or participate in the conference call by phone, dial
877-941-2332 (conference ID# 4167942). A replay of this conference call will be
available by dialing 800-406-7325 and entering the previously stated conference
call ID. The audio replay will be available beginning at noon CT on Tuesday,
October 6, until noon CT on Tuesday, October 13.
About Lucentis
Lucentis® is a vascular endothelial growth factor (VEGF) inhibitor approved by
the U.S. Food and Drug Administration (FDA) for the treatment of neovascular
(wet) age-related macular degeneration (AMD). Lucentis is the only FDA-approved
therapy for wet AMD, which in clinical trials showed an improvement in vision of
three lines or more on the study eye chart in up to 41 percent of patients at
two years.

 



--------------------------------------------------------------------------------



 



Lucentis is designed to bind to and inhibit VEGF-A, a protein that is believed
to play a critical role in the formation of new blood vessels (angiogenesis) and
the hyperpermeability (leakiness) of the vessels.
Lucentis was discovered at Genentech and is being developed by Genentech and the
Novartis Ophthalmics Business Unit for diseases or disorders of the eye.
Genentech retains commercial rights in the United States and Novartis has
exclusive commercial rights for the rest of the world.
Lucentis is a prescription medication given by injection into the eye. Lucentis
has been associated with detached retina and serious eye infection and should
not be used in patients who have an infection in or around the eye. Increases in
eye pressure have been seen within one hour of an injection. Although uncommon,
conditions associated with eye- and non-eye-related blood clots (arterial
thromboembolic events) may occur. Serious side effects included inflammation
inside the eye and, rarely, effects related to the injection procedure such as
cataract. The most common non-eye-related side effects were nose and throat
infection, headache, and respiratory and urinary tract infections. The most
common eye-related side effects were the feeling that something is in a
patient’s eye, and increased tears. If a patient’s eye becomes red, sensitive to
light, painful, or has a change in vision, they should seek immediate care from
their eye doctor.
Please see the Lucentis Full Prescribing Information on http://www.gene.com.

 



--------------------------------------------------------------------------------



 



About SurModics, Inc.
SurModics’ vision is to extend and improve the lives of patients through
technology innovation. The Company partners with the world’s foremost medical
device, pharmaceutical and life science companies to develop and commercialize
innovative products that result in improved diagnosis and treatment for
patients. Core offerings include: drug delivery technologies (coatings,
microparticles, nanoparticles, and implants); surface modification coating
technologies that impart lubricity, prohealing, and biocompatibility
capabilities; and components for in vitro diagnostic test kits and specialized
surfaces for cell culture and microarrays. SurModics is headquartered in Eden
Prairie, Minnesota and its SurModics Pharmaceuticals subsidiary is located in
Birmingham, Alabama. For more information about the Company, visit
www.surmodics.com. The content of SurModics’ website is not part of this release
or part of any filings the Company makes with the SEC.
Safe Harbor for Forward Looking Statements
This press release contains forward-looking statements. Statements that are not
historical or current facts, including statements about beliefs and
expectations, such as our expectations about our pipeline, the potential of
biodegradable microparticles in combination with Lucentis or other compounds as
a treatment for retinal diseases, are forward-looking statements.
Forward-looking statements involve inherent risks and uncertainties, and
important factors could cause actual results to differ materially from those
anticipated, including the following: (1) realizing the full potential benefits
of the Company’s agreement with Genentech requires the development of new
products and applications of technology, and the successful build-out of our
Alabama facility in compliance with current Good Manufacturing Practice and
other regulations; (2) our reliance on third parties (including our customers
and licensees) and their failure to successfully develop, obtain regulatory
approval for, market and sell products incorporating our technologies may
adversely affect our business operations and our ability to realize the full
potential of our pipeline; (3) costs or difficulties relating to the integration
of the businesses of SurModics Pharmaceuticals, and the drug delivery assets and
collaborative programs acquired from PR Pharmaceuticals, Inc., with SurModics’
business may be greater than expected and may adversely affect the Company’s
results of operations and financial condition; (4) developments in the
regulatory environment, as well as market and economic conditions, may adversely

 



--------------------------------------------------------------------------------



 



affect our business operations and profitability; and (5) other factors
identified under “Risk Factors” in Part I, Item 1A of our Annual Report on
Form 10-K for the fiscal year ended September 30, 2008, and updated in our
subsequent reports filed with the SEC. These reports are available in the
Investors section of our website at www.surmodics.com and at the SEC website at
www.sec.gov. Forward-looking statements speak only as of the date they are made,
and we undertake no obligation to update them in light of new information or
future events.
Contact
SurModics, Inc.
Phil Ankeny, Senior Vice President and Chief Financial Officer
(952) 829-2700

 